EXHIBIT 10.1

 

[EXECUTION]

 

 

Published CUSIP Number (Deal):

Published CUSIP Number (Revolver):

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

dated as of November 22, 2005

 

among

 

WESTERN GAS RESOURCES, INC.

as Borrower

 

BANK OF AMERICA, N.A.

as Administrative Agent and L/C Issuer

 

BNP PARIBAS

JPMORGAN CHASE BANK, N.A.

THE ROYAL BANK OF SCOTLAND plc

WACHOVIA BANK, NATIONAL ASSOCIATION

WELLS FARGO BANK, N.A.

as Co-Syndication Agents

 

FORTIS CAPITAL CORP.

UNION BANK OF CALIFORNIA, N.A.

as Co-Documentation Agents

 

AND

 

THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC

as Sole Lead Arranger and Sole Book Manager

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

 

1.02

Other Interpretive Provisions

 

1.03

Accounting Terms

 

1.04

Rounding

 

1.05

References to Agreements and Laws

 

1.06

Times of Day

 

1.07

Letter of Credit Amounts

 

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Loans

 

2.02

Borrowings, Conversions and Continuations of Loans

 

2.03

Letters of Credit

 

2.04 [a05-20860_1ex10d1.htm#a2041]

Prepayments [a05-20860_1ex10d1.htm#a2041]

 

2.05 [a05-20860_1ex10d1.htm#a2052]

Termination or Reduction of Commitments [a05-20860_1ex10d1.htm#a2052]

 

2.06 [a05-20860_1ex10d1.htm#a2063]

Repayment of Loans [a05-20860_1ex10d1.htm#a2063]

 

2.07 [a05-20860_1ex10d1.htm#a2074]

Interest [a05-20860_1ex10d1.htm#a2074]

 

2.08 [a05-20860_1ex10d1.htm#a2085]

Fees [a05-20860_1ex10d1.htm#a2085]

 

2.09 [a05-20860_1ex10d1.htm#a2096]

Computation of Interest and Fees [a05-20860_1ex10d1.htm#a2096]

 

2.10 [a05-20860_1ex10d1.htm#a2107]

Evidence of Debt [a05-20860_1ex10d1.htm#a2107]

 

2.11 [a05-20860_1ex10d1.htm#a2118]

Payments Generally; Administrative Agent’s Clawback
[a05-20860_1ex10d1.htm#a2118]

 

2.12 [a05-20860_1ex10d1.htm#a2129]

Sharing of Payments [a05-20860_1ex10d1.htm#a2129]

 

2.13 [a05-20860_1ex10d1.htm#a21310]

Increase in Commitments [a05-20860_1ex10d1.htm#a21310]

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
[a05-20860_1ex10d1.htm#Articleiii_TaxesYieldProtectionAn_113454]

 

3.01 [a05-20860_1ex10d1.htm#a30113]

Taxes [a05-20860_1ex10d1.htm#a30113]

 

3.02 [a05-20860_1ex10d1.htm#a30214]

Illegality [a05-20860_1ex10d1.htm#a30214]

 

3.03 [a05-20860_1ex10d1.htm#a30315]

Inability to Determine Rates [a05-20860_1ex10d1.htm#a30315]

 

3.04 [a05-20860_1ex10d1.htm#a30416]

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans [a05-20860_1ex10d1.htm#a30416]

 

3.05 [a05-20860_1ex10d1.htm#a30517]

Funding Losses [a05-20860_1ex10d1.htm#a30517]

 

3.06 [a05-20860_1ex10d1.htm#a30618]

Matters Applicable to all Requests for Compensation
[a05-20860_1ex10d1.htm#a30618]

 

3.07 [a05-20860_1ex10d1.htm#a30719]

Survival [a05-20860_1ex10d1.htm#a30719]

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
[a05-20860_1ex10d1.htm#Articleiv_ConditionsPrecedentToCr_113503]

 

4.01 [a05-20860_1ex10d1.htm#a40122]

Conditions of Initial Credit Extension [a05-20860_1ex10d1.htm#a40122]

 

4.02 [a05-20860_1ex10d1.htm#a40223]

Conditions to all Credit Extensions [a05-20860_1ex10d1.htm#a40223]

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES
[a05-20860_1ex10d1.htm#Articlev_RepresentationsAndWarran_113510]

 

5.01 [a05-20860_1ex10d1.htm#a50126]

Existence, Qualification and Power; Compliance with Laws
[a05-20860_1ex10d1.htm#a50126]

 

5.02 [a05-20860_1ex10d1.htm#a50227]

Authorization; No Contravention [a05-20860_1ex10d1.htm#a50227]

 

5.03 [a05-20860_1ex10d1.htm#a50328]

Governmental Authorization; Other Consents [a05-20860_1ex10d1.htm#a50328]

 

5.04 [a05-20860_1ex10d1.htm#a50429]

Binding Effect [a05-20860_1ex10d1.htm#a50429]

 

5.05 [a05-20860_1ex10d1.htm#a50530]

Financial Statements; No Material Adverse Effect [a05-20860_1ex10d1.htm#a50530]

 

5.06 [a05-20860_1ex10d1.htm#a50631]

Litigation [a05-20860_1ex10d1.htm#a50631]

 

5.07 [a05-20860_1ex10d1.htm#a50732]

No Default [a05-20860_1ex10d1.htm#a50732]

 

5.08 [a05-20860_1ex10d1.htm#a50833]

Ownership of Property; Liens [a05-20860_1ex10d1.htm#a50833]

 

5.09 [a05-20860_1ex10d1.htm#a50934]

Environmental Compliance [a05-20860_1ex10d1.htm#a50934]

 

 

i

--------------------------------------------------------------------------------


 

5.10 [a05-20860_1ex10d1.htm#a5101]

Insurance [a05-20860_1ex10d1.htm#a5101]

 

5.11 [a05-20860_1ex10d1.htm#a5112]

Taxes [a05-20860_1ex10d1.htm#a5112]

 

5.12 [a05-20860_1ex10d1.htm#a5123]

ERISA Compliance [a05-20860_1ex10d1.htm#a5123]

 

5.13 [a05-20860_1ex10d1.htm#a5134]

Subsidiaries [a05-20860_1ex10d1.htm#a5134]

 

5.14 [a05-20860_1ex10d1.htm#a5145]

Margin Regulations; Investment Company Act; Public Utility Holding Company Act
[a05-20860_1ex10d1.htm#a5145]

 

5.15 [a05-20860_1ex10d1.htm#a5156]

Disclosure [a05-20860_1ex10d1.htm#a5156]

 

5.16 [a05-20860_1ex10d1.htm#a5167]

Compliance with Laws [a05-20860_1ex10d1.htm#a5167]

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS
[a05-20860_1ex10d1.htm#Articlevi_AffirmativeCovenants_113951]

 

6.01 [a05-20860_1ex10d1.htm#a60110]

Financial Statements [a05-20860_1ex10d1.htm#a60110]

 

6.02 [a05-20860_1ex10d1.htm#a60211]

Certificates; Other Information [a05-20860_1ex10d1.htm#a60211]

 

6.03 [a05-20860_1ex10d1.htm#a60312]

Notices [a05-20860_1ex10d1.htm#a60312]

 

6.04 [a05-20860_1ex10d1.htm#a60413]

Payment of Obligations [a05-20860_1ex10d1.htm#a60413]

 

6.05 [a05-20860_1ex10d1.htm#a60514]

Preservation of Existence, Etc. [a05-20860_1ex10d1.htm#a60514]

 

6.06 [a05-20860_1ex10d1.htm#a60615]

Maintenance of Properties [a05-20860_1ex10d1.htm#a60615]

 

6.07 [a05-20860_1ex10d1.htm#a60716]

Maintenance of Insurance [a05-20860_1ex10d1.htm#a60716]

 

6.08 [a05-20860_1ex10d1.htm#a60817]

Compliance with Laws [a05-20860_1ex10d1.htm#a60817]

 

6.09 [a05-20860_1ex10d1.htm#a60918]

Books and Records [a05-20860_1ex10d1.htm#a60918]

 

6.10 [a05-20860_1ex10d1.htm#a61019]

Inspection Rights [a05-20860_1ex10d1.htm#a61019]

 

6.11 [a05-20860_1ex10d1.htm#a61120]

Use of Proceeds [a05-20860_1ex10d1.htm#a61120]

 

6.12 [a05-20860_1ex10d1.htm#a61221]

Guaranties of Borrower’s Subsidiaries [a05-20860_1ex10d1.htm#a61221]

 

6.13 [a05-20860_1ex10d1.htm#a61322]

Additional Guarantors [a05-20860_1ex10d1.htm#a61322]

 

6.14 [a05-20860_1ex10d1.htm#a61423]

Stock Pledge [a05-20860_1ex10d1.htm#a61423]

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS
[a05-20860_1ex10d1.htm#Articlevii_NegativeCovenants_114025]

 

7.01 [a05-20860_1ex10d1.htm#a70126]

Liens [a05-20860_1ex10d1.htm#a70126]

 

7.02 [a05-20860_1ex10d1.htm#a70227]

Investments [a05-20860_1ex10d1.htm#a70227]

 

7.03 [a05-20860_1ex10d1.htm#a70328]

Indebtedness [a05-20860_1ex10d1.htm#a70328]

 

7.04 [a05-20860_1ex10d1.htm#a70429]

Fundamental Changes; Issuance of Stock [a05-20860_1ex10d1.htm#a70429]

 

7.05 [a05-20860_1ex10d1.htm#a70530]

Dispositions [a05-20860_1ex10d1.htm#a70530]

 

7.06 [a05-20860_1ex10d1.htm#a70631]

Restricted Payments [a05-20860_1ex10d1.htm#a70631]

 

7.07 [a05-20860_1ex10d1.htm#a70732]

Change in Nature of Business [a05-20860_1ex10d1.htm#a70732]

 

7.08 [a05-20860_1ex10d1.htm#a70833]

Transactions with Affiliates [a05-20860_1ex10d1.htm#a70833]

 

7.09 [a05-20860_1ex10d1.htm#a70934]

Burdensome Agreements [a05-20860_1ex10d1.htm#a70934]

 

7.10 [a05-20860_1ex10d1.htm#a71035]

Use of Proceeds [a05-20860_1ex10d1.htm#a71035]

 

7.11 [a05-20860_1ex10d1.htm#a71136]

Limitation for Net Products Exposure [a05-20860_1ex10d1.htm#a71136]

 

7.12 [a05-20860_1ex10d1.htm#a71237]

Financial Covenants [a05-20860_1ex10d1.htm#a71237]

 

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
[a05-20860_1ex10d1.htm#Articleviii_EventsOfDefaultAndRem_114030]

 

8.01 [a05-20860_1ex10d1.htm#a80140]

Events of Default [a05-20860_1ex10d1.htm#a80140]

 

8.02 [a05-20860_1ex10d1.htm#a80241]

Remedies Upon Event of Default [a05-20860_1ex10d1.htm#a80241]

 

8.03 [a05-20860_1ex10d1.htm#a80342]

Application of Funds [a05-20860_1ex10d1.htm#a80342]

 

 

ARTICLE IX. ADMINISTRATIVE AGENT
[a05-20860_1ex10d1.htm#Articleix_AdministrativeAgent_114405]

 

9.01 [a05-20860_1ex10d1.htm#a9012]

Appointment and Authorization of Administrative Agent
[a05-20860_1ex10d1.htm#a9012]

 

9.02 [a05-20860_1ex10d1.htm#a9023]

Delegation of Duties [a05-20860_1ex10d1.htm#a9023]

 

9.03 [a05-20860_1ex10d1.htm#a9034]

Liability of Administrative Agent [a05-20860_1ex10d1.htm#a9034]

 

9.04 [a05-20860_1ex10d1.htm#a9045]

Reliance by Administrative Agent [a05-20860_1ex10d1.htm#a9045]

 

9.05 [a05-20860_1ex10d1.htm#a9056]

Notice of Default [a05-20860_1ex10d1.htm#a9056]

 

9.06 [a05-20860_1ex10d1.htm#a9067]

Credit Decision; Disclosure of Information by Administrative Agent
[a05-20860_1ex10d1.htm#a9067]

 

9.07 [a05-20860_1ex10d1.htm#a9078]

Indemnification of Administrative Agent [a05-20860_1ex10d1.htm#a9078]

 

9.08 [a05-20860_1ex10d1.htm#a9089]

Administrative Agent in its Individual Capacity [a05-20860_1ex10d1.htm#a9089]

 

 

ii

--------------------------------------------------------------------------------


 

9.09 [a05-20860_1ex10d1.htm#a9091]

Successor Administrative Agent [a05-20860_1ex10d1.htm#a9091]

 

9.10 [a05-20860_1ex10d1.htm#a9102]

Administrative Agent May File Proofs of Claim [a05-20860_1ex10d1.htm#a9102]

 

9.11 [a05-20860_1ex10d1.htm#a9113]

Collateral and Guaranty Matters [a05-20860_1ex10d1.htm#a9113]

 

9.12 [a05-20860_1ex10d1.htm#a9124]

Other Agents; Arrangers and Managers [a05-20860_1ex10d1.htm#a9124]

 

 

 

 

ARTICLE X. MISCELLANEOUS [a05-20860_1ex10d1.htm#Articlex_Miscellaneous_114646]

 

10.01 [a05-20860_1ex10d1.htm#a10017]

Amendments, Etc. [a05-20860_1ex10d1.htm#a10017]

 

10.02 [a05-20860_1ex10d1.htm#a10028]

Notices and Other Communications; Facsimile Copies
[a05-20860_1ex10d1.htm#a10028]

 

10.03 [a05-20860_1ex10d1.htm#a10039]

No Waiver; Cumulative Remedies [a05-20860_1ex10d1.htm#a10039]

 

10.04 [a05-20860_1ex10d1.htm#a100410]

Attorney Costs, Expenses and Taxes [a05-20860_1ex10d1.htm#a100410]

 

10.05 [a05-20860_1ex10d1.htm#a100511]

Indemnification by the Borrower [a05-20860_1ex10d1.htm#a100511]

 

10.06 [a05-20860_1ex10d1.htm#a100612]

Reimbursement by Lenders [a05-20860_1ex10d1.htm#a100612]

 

10.07 [a05-20860_1ex10d1.htm#a100713]

Payments Set Aside [a05-20860_1ex10d1.htm#a100713]

 

10.08 [a05-20860_1ex10d1.htm#a100814]

Successors and Assigns [a05-20860_1ex10d1.htm#a100814]

 

10.09 [a05-20860_1ex10d1.htm#a100915]

Confidentiality [a05-20860_1ex10d1.htm#a100915]

 

10.10 [a05-20860_1ex10d1.htm#a101016]

Set-off [a05-20860_1ex10d1.htm#a101016]

 

10.11 [a05-20860_1ex10d1.htm#a101117]

Interest Rate Limitation [a05-20860_1ex10d1.htm#a101117]

 

10.12 [a05-20860_1ex10d1.htm#a101218]

Counterparts; Integration; Effectiveness [a05-20860_1ex10d1.htm#a101218]

 

10.13 [a05-20860_1ex10d1.htm#a101319]

Integration [a05-20860_1ex10d1.htm#a101319]

 

10.14 [a05-20860_1ex10d1.htm#a101420]

Survival of Representations and Warranties [a05-20860_1ex10d1.htm#a101420]

 

10.15 [a05-20860_1ex10d1.htm#a101521]

Severability [a05-20860_1ex10d1.htm#a101521]

 

10.16 [a05-20860_1ex10d1.htm#a101622]

Tax Forms [a05-20860_1ex10d1.htm#a101622]

 

10.17 [a05-20860_1ex10d1.htm#a101723]

Replacement of Lenders [a05-20860_1ex10d1.htm#a101723]

 

10.18 [a05-20860_1ex10d1.htm#a101824]

Governing Law [a05-20860_1ex10d1.htm#a101824]

 

10.19 [a05-20860_1ex10d1.htm#a101925]

Waiver of Right to Trial by Jury [a05-20860_1ex10d1.htm#a101925]

 

10.20 [a05-20860_1ex10d1.htm#a102026]

Waiver of Consequential Damages, Etc. [a05-20860_1ex10d1.htm#a102026]

 

10.21 [a05-20860_1ex10d1.htm#a102127]

ENTIRE AGREEMENT [a05-20860_1ex10d1.htm#a102127]

 

10.22 [a05-20860_1ex10d1.htm#a102228]

Restatement [a05-20860_1ex10d1.htm#a102228]

 

10.23 [a05-20860_1ex10d1.htm#a102329]

USA PATRIOT Act Notice [a05-20860_1ex10d1.htm#a102329]

 

 

 

 

SIGNATURES [a05-20860_1ex10d1.htm#InWitnessWhereofThePartiesHeretoH_114631]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

2.01

Commitments and Pro Rata Shares

 

5.05

Material Indebtedness

 

5.12

Erisa Compliance

 

5.13

Subsidiaries and Other Equity Investments

 

7.01

Existing Liens

 

7.02

Joint Ventures

 

7.03

Existing Indebtedness

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

 

Form of

 

A

Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D

Assignment and Assumption

 

E

Guaranty

 

F

Opinion Matters

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
November 22, 2005, among WESTERN GAS RESOURCES, INC., a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.

 

The Borrower entered into an Amended and Restated Credit Agreement, dated as of
June 29, 2004, among the Borrower, Bank of America, N.A., as agent, and a
syndicate of lenders, as from time to time supplemented or amended (the
“Existing Credit Agreement”) pursuant to which such lenders made revolving loans
to the Borrower.

 

The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement in its entirety, and the Lenders are willing to do so on the
terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 15% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

--------------------------------------------------------------------------------


 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger and the L/C Issuer), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Aggregate Commitments” means as of the date hereof the Commitments of all the
Lenders in the aggregate amount of $700,000,000 as increased from time to time
pursuant to Section 2.13.

 

“Agreement” means this Credit Agreement.

 

“Applicable Rate” means, from time to time, the following percentages per annum
for each category of Commitment Fee, Eurodollar Rate, Letters of Credit and Base
Rate set forth below, respectively, based upon the Debt to Capitalization Ratio
as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Debt to Capitalization
Ratio

 

Commitment
Fee

 

Eurodollar
Rate +
Letters of
Credit

 

Base Rate
+

 

1

 

<0.30:1

 

0.100

%

0.600

%

0.00

%

2

 

>0.30:1 <0.35:1

 

0.150

%

0.725

%

0.00

%

3

 

>0.35:1 <0.40:1

 

0.175

%

0.850

%

0.00

%

4

 

>0.40:1 <0.45:1

 

0.200

%

0.975

%

0.00

%

5

 

>0.45:1

 

0.300

%

1.200

%

0.20

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Debt to Capitalization Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that (i) if the Borrower or a Subsidiary is
making a significant acquisition or selling significant assets, the Borrower may
request a decrease or increase in the Applicable Rate during a fiscal quarter
and deliver to the Administrative Agent and Lenders with such request proforma
financial statements in form acceptable to Administrative Agent together with a
calculation of the Debt to Capitalization Ratio based upon such financial
statements and if Administrative Agent determines that the Borrower’s
calculation is correct, the reduced or increased Applicable Rate shall become
effective on the fifth Business Day following the date on which notice thereof
is given to Administrative Agent and to Lenders, and (ii) if a Compliance
Certificate is not delivered when due in accordance with Section 6.02(b), then
Pricing Level 5 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered up to and
including the date on which such Compliance Certificate is subsequently
delivered.  The Applicable Rate in effect from the Closing Date through the
first Business Day thereafter on which such a Compliance Certificate is received
by Agent (whether such Compliance Certificates is based on Borrower’s financial
statements for its fiscal quarter ended September 30, 2005 or a subsequent
fiscal quarter), shall be determined based upon

 

2

--------------------------------------------------------------------------------


 

Pricing Level 4 up to and including the date on which such Compliance
Certificate is subsequently delivered.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any operating lease of any Person, all future payments
owed under the lease or any Synthetic Lease Obligation, the capitalized amount
of the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2004,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” means a Committed Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) after the Closing Date becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 25% or more of
the equity securities of the Borrower entitled to vote for members of the board
of directors of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b)                                 during any period of 24 consecutive months,
a majority of the members of the board of directors of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

4

--------------------------------------------------------------------------------


 

“Collateral” means all real and personal property subject to the Security
Documents.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Commitment Fee” has the meaning specified in Section 2.08(a)

 

 “Committed Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBITDA” means, for any period, EBITDA of the Borrower and its
Subsidiaries for such period on a consolidated basis

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries calculated on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness (e.g., seller
financings), (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of capital leases and operating leases (but only the aggregate amount
thereof which at the time in question exceeds $35,000,000 excluding Obligations
arising under oil and gas leases, gas compressor and gas processing plant site
leases, real estate leases for office space used by the Borrower and leases for
vehicles, office equipment and data processing equipment) and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, Interest Charges for the
Borrower and its Subsidiaries calculated on a consolidated basis.

 

“Consolidated Net Income” means, for any period, Net Income for the Borrower and
its Subsidiaries calculated on a consolidated basis.

 

5

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement or instrument to which such Person is
a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“CP Debt” means unsecured Indebtedness in the form of commercial paper issued by
Borrower which meets the following requirements: (i) such Indebtedness has a
maturity of not more than 270 days after the date of issuance thereof, (ii) the
offering of such Indebtedness is not required to be registered under the
Securities Act of 1933, as amended, (iii) such Indebtedness is not the subject
of a Guarantee of any Loan Party or Foreign Subsidiary, (iv) at the time
Borrower incurs such Indebtedness, no Default or Event of Default shall have
occurred and be continuing hereunder, and (v) the documentation evidencing such
Indebtedness shall contain no terms, conditions or defaults (other than pricing
and back-up availability under this Agreement) which are more favorable to the
third party creditor than those contained in this Agreement are to Lenders, as
determined by Required Lenders in their discretion (provided that Required
Lenders shall make any such determination at the time the initial documentation
covering the issuance of CP Debt is executed and delivered and each time such
documentation is modified, taking into consideration any amendments or
modifications to this Agreement then in effect), and shall not contain any
provision which attempts to modify, amend or restrict any of the rights or
remedies of Administrative Agent or Lenders hereunder or under any of the other
Loan Documents.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
Indebtedness under this Agreement.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Debt Securities” means the $50,000,000 aggregate principal amount of 7.61%
Senior Notes due July 28, 2007, $100,000,000 aggregate principal amount of 5.92%
Senior Notes, Series I, due June 30, 2011, $25,000,000 aggregate principal
amount of 5.57% Senior Notes, Series J, due January 18, 2015, and all other
senior notes from time to time hereafter issued by the Borrower pursuant to that
certain Third Amended and Restated Master Shelf Agreement effective as of
January 13, 2003, between the Borrower and The Prudential Insurance Company of
America, Prudential Investment Management, Inc. (“Prudential”), Pruco Life
Insurance Company and certain Prudential Affiliates, as amended, supplemented,
modified and restated from time to time in an aggregate principal amount not to
exceed $375,000,000, outstanding at any time.

 

6

--------------------------------------------------------------------------------


 

“Debt to Capitalization Ratio” means, at the time of determination, the ratio of
(a) Consolidated Funded Indebtedness to (b) the sum of the Consolidated Funded
Indebtedness plus Shareholders’ Equity.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that, at the time of determination, (a) has
failed  to fund any portion of the Loans or participations in L/C Obligations
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDA” means for any Person for any period, an amount equal to Consolidated
Net Income of such Person for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Interest Charges for
such period, (ii) the provision for federal, state, local and foreign income
taxes payable by such Person for such period, (iii) the amount of depreciation
and amortization expense deducted in determining such Consolidated Net Income
and (iv) other non cash items deducted in determining such Consolidated Net
Income and minus (b) other non-cash items increasing such Consolidated Net
Income for such period.

 

“Eligible Assignee” has the meaning specified in Section 10.08.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the

 

7

--------------------------------------------------------------------------------


 

protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; or
(e) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

8

--------------------------------------------------------------------------------


 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Existing Credit Agreement” has the meaning specified in the preamble of this
Agreement.

 

“Existing Letters of Credit” means those letters of credit issued by
Administrative Agent under the Existing Credit Agreement prior to the date
hereof that are outstanding as of the date hereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated October 12, 2005, among the
Borrower, the Administrative Agent and the Arranger.

 

“FERC” means any federal energy regulatory commission.

 

“Foreign Lender” has the meaning specified in Section 10.16(a)(i).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

9

--------------------------------------------------------------------------------


 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien (other than Permitted Liens as defined in Section 7.01) on any
assets of such Person securing any Indebtedness or other obligation of any other
Person, whether or not such Indebtedness or other obligation is assumed by such
Person.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means MIGC, MGR, WGRT, WGW, Lance and any other Domestic
Subsidiaries of the Borrower required to deliver a Guarantee of the Obligations
pursuant to Section 6.12.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit E.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

10

--------------------------------------------------------------------------------


 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    capital leases, operating leases and
Synthetic Lease Obligations;

 

(g)                                 all Guarantees of such Person in respect of
any of the foregoing;

 

(h)                                 obligations with respect to payments
received in consideration of oil, gas, or other minerals yet to be acquired or
produced at the time of payment (including obligations under “take-or-pay”
contracts to deliver gas in return for payments already received and the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment); or

 

(i)                                     obligations to deliver goods or services
in consideration of advance payments therefor.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The remaining amount of any capital lease, operating
lease or Synthetic Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Information” has the meaning specified in Section 10.09.

 

“Initial Financial Statements” means the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal quarter ended June 30, 2005,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter of the Borrower and its
Subsidiaries, including the notes thereto.

 

“Intercreditor Agreement” means the Intercreditor Agreement of even date
herewith among Administrative Agent, Lenders, The Prudential Insurance Company
of America, Pruco Life Insurance Company, Prudential Investment
Management, Inc., Pruco Life Insurance Company of New Jersey, Gibralter Life
Insurance Co., Ltd., RGA Reinsurance Company,

 

11

--------------------------------------------------------------------------------


 

American Bankers Life Assurance Company of Florida, Inc., Fortis Benefits
Insurance Company, and Connecticut General Life Insurance Company.

 

“Interest Charges” means for any Person for any Period, all interest accrued
during such Period by such Person in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP.

 

“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a) Consolidated EBITDA for the four consecutive fiscal quarters then ended
to (b) Consolidated Interest Charges for such period.  For purposes of the
“Interest Coverage Ratio,” EBITDA shall be calculated excluding gains and losses
on asset sales and other extraordinary items.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

12

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Lance” means Lance Oil & Gas Company, Inc., a Delaware corporation.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 10.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.

 

13

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fees” means the fees described in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Indebtedness owed to him or any other
arrangement with such creditor which provides for the payment of such
Indebtedness out of such property or assets or which allows him to have such
Indebtedness satisfied out of such property or assets prior to the general
creditors of any owner thereof, including any lien, mortgage, security interest,
pledge, deposit, production payment, rights of a vendor under any title
retention or conditional sale agreement or lease substantially equivalent
thereto, tax lien, mechanic’s or materialman’s lien, or any other charge or
encumbrance for security purposes, whether arising by law or agreement or
otherwise, but excluding any right of offset which arises without agreement in
the ordinary course of business.  “Lien” also means any filed financing
statement, any registration of a pledge (such as with an issuer of
uncertificated securities), or any other arrangement or action which would serve
to perfect a Lien described in the preceding sentence, regardless of whether
such financing statement is filed, such registration is made, or such
arrangement or action is undertaken before or after such Lien exists.

 

“Loan” has the meaning specified in Section 2.01.

 

 “Loan Documents” means this Agreement, each Note, the Letters of Credit, the
Letter of Credit Applications, the Fee Letter, the Guaranty, the Security
Documents and all other agreements, certificates, documents, instruments and
writings at any time delivered in connection herewith or therewith (excluding
term sheets, commitment letters, correspondence and similar documents used in
the negotiation hereof and further excluding all offering memorandums prepared
by Administrative Agent or its Affiliates for use in connection with the Loans).

 

“Loan Notice” means a notice of (a) a Committed Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrower or the Borrower and its
Subsidiaries taken as a whole, provided, however, that a downgrade by S&P and/or
Moody’s of their respective Debt Rating shall not, in and of itself, be deemed
to be a Material Adverse Effect; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or

 

14

--------------------------------------------------------------------------------


 

(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Subsidiary” means a Subsidiary which has EBITDA in any fiscal quarter
of Borrower which constitutes ten percent (10%) or more of Borrower’s
Consolidated EBITDA for such fiscal quarter or which has assets at any time with
a book value equal to or exceeding (10%) of the book value of Borrower’s
consolidated assets at such time.

 

“Maturity Date” means November 22, 2010.

 

 “MGR” means Mountain Gas Resources, Inc., a Delaware corporation.

 

“MIGC” means MIGC, Inc., a Delaware corporation.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Income” means, for any period, for any Person, the net income of the
Borrower and its Subsidiaries for that period.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

15

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (i) with respect to Loans, on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

“Participant” has the meaning specified in Section 10.08(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Lien” has the meaning set forth in Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning set forth in Section 6.02.

 

“Preferred Stock” means all issued and outstanding preferred stock of the
Borrower, which has been approved in writing by Required Lenders, as the same
may change from time to time.

 

“Pro Rata Share” means with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02  or if the Aggregate
Commitments have expired, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender most recently in effect,
giving effect to any subsequent assignments.  The initial Pro Rata Share of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

 “PUC Subsidiary” means any Subsidiary that is required to be regulated as a
public utility under applicable Law and that is prohibited under such applicable
Law from incurring a

 

16

--------------------------------------------------------------------------------


 

Guaranty and/or granting Liens or security interests in any Collateral, in each
case without the approval of the applicable public utility commission having
regulatory authority over such PUC Subsidiary or FERC.

 

“Register” has the meaning set forth in Section 10.08(c).

 

 “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Responsible Officer” means (i) for all Loan Documents, including Loan Notices,
the chief executive officer, president, executive vice president, chief
financial officer, treasurer or assistant treasurer of a Loan Party and (ii) in
addition, for Loan Notices , the treasury director or senior credit analyst of
the Borrower.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest or (ii) any purchase, repurchase, defeasance or prepayment
of the Debt Securities or the Subordinated Debt, excluding regularly scheduled
payments of principal and interest.

 

“Risk Management Policy” means that certain Western Gas Resources, Inc. Market
Risk Management Policy, as approved by the Board of Directors on September 20,
2002 and modified and approved by the Board of Directors on November 20, 2003,
as supplemented or amended from time to time, a true and correct copy of which
has been delivered to the Administrative Agent.

 

17

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Documents” means all security agreements, deeds of trust, mortgages,
chattel mortgages, pledges, guaranties, financing statements, continuation
statements, extension agreements and other agreements or instruments now,
heretofore, or hereafter delivered by Borrower or any Subsidiary to
Administrative Agent in connection with this Agreement or any transaction
contemplated hereby to secure or guarantee the payment of any part of the
Obligations or the performance of the other duties and obligations of Borrower
or any Subsidiary under the Loan Documents.

 

“Senior Debt” means all of the Obligations and all Indebtedness owing by
Borrower and its Subsidiaries under the Debt Securities.

 

“Shareholders’ Equity” means the remainder of (i) Borrower’s Consolidated assets
minus (ii) the sum of (x) Borrower’s Consolidated liabilities plus (y) all
treasury stock of Borrower and its Subsidiaries plus (z) all intangible assets
of Borrower and its Subsidiaries (including without limitation all patents,
copyrights, licenses, franchises, goodwill, trade names and trade secrets);
provided that the term “Shareholder’s Equity” shall include the book value of
long-term gas contracts with producers that Borrower assumes in connection with
acquisitions that are reflected on the books of Borrower as assets.

 

“Stock Pledge” means, collectively the Security Documents that are necessary to
grant to Administrative Agent a Lien on one hundred percent (100%) of the equity
interests in the Guarantors and sixty-five percent (65%) of the equity interests
in the Foreign Subsidiaries that are Material Subsidiaries, in form and
substance acceptable to Administrative Agent.

 

“Subordinated Debt” means unsecured Indebtedness issued by Borrower that is
subordinated by its terms to the Obligations and the Debt Securities on terms
acceptable to Required Lenders and guarantees thereof by Borrower’s Subsidiaries
each of which is subordinated by its terms to the Obligations and the Debt
Securities on terms acceptable to Required Lenders.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person, provided that associations, joint ventures or other
relationships (a) which are established pursuant to a standard form operating
agreement or similar agreement or which are partnerships for purposes of federal
income taxation only, (b) which are not corporations or partnerships (or subject
to the Uniform Partnership Act) under applicable state law, and (c) whose
businesses are limited to the

 

18

--------------------------------------------------------------------------------


 

exploration, development and operation of oil, gas, mineral, gas gathering or
gas processing properties and interests owned directly by the parties in such
associations, joint ventures or relationships, shall not be deemed to be
“Subsidiaries” of such Person.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), excluding with respect to this
clause (ii) agreements entered into in the ordinary course of such Person’s
business.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets,

 

19

--------------------------------------------------------------------------------


 

determined in accordance with the assumptions used for funding the Pension Plan
pursuant to Section 412 of the Code for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“WGRT” means Western Gas Resources - Texas, Inc., a Texas corporation and
wholly-owned subsidiary of Borrower.

 

“WGW” means Western Gas Wyoming, L.L.C., a Wyoming limited liability company.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 


(A)                                  THE MEANINGS OF DEFINED TERMS ARE EQUALLY
APPLICABLE TO THE SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.


 


(B)                                 (I)                                     THE
WORDS “HEREIN,” “HERETO,” “HEREOF” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN ANY LOAN DOCUMENT SHALL REFER TO SUCH LOAN DOCUMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION THEREOF.


 

(II)                                  ARTICLE, SECTION, EXHIBIT AND
SCHEDULE REFERENCES ARE TO THE LOAN DOCUMENT IN WHICH SUCH REFERENCE APPEARS.

 

(III)                               THE TERM “INCLUDING” IS BY WAY OF EXAMPLE
AND NOT LIMITATION.

 

(IV)                              THE TERM “DOCUMENTS” INCLUDES ANY AND ALL
INSTRUMENTS, DOCUMENTS, AGREEMENTS, CERTIFICATES, NOTICES, REPORTS, FINANCIAL
STATEMENTS AND OTHER WRITINGS, HOWEVER EVIDENCED, WHETHER IN PHYSICAL OR
ELECTRONIC FORM.

 


(C)                                  IN THE COMPUTATION OF PERIODS OF TIME FROM
A SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING;” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING.”


 


(D)                                 SECTION HEADINGS HEREIN AND IN THE OTHER
LOAN DOCUMENTS ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
AFFECT THE INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 

1.03                        Accounting Terms.

 


(A)                                  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR
COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL
FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS)
REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN
CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO
TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED
FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.

 

20

--------------------------------------------------------------------------------


 


(B)                                 IF AT ANY TIME ANY CHANGE IN GAAP WOULD
AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY
LOAN DOCUMENT, ALL REPORTS AND FINANCIAL STATEMENTS REQUIRED HEREUNDER WITH
RESPECT TO BORROWER OR WITH RESPECT TO BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES MAY BE PREPARED IN ACCORDANCE WITH SUCH CHANGE BUT, IF SUCH CHANGE
IS MATERIAL, ALL CALCULATIONS AND DETERMINATIONS TO BE MADE HEREUNDER MAY BE
MADE IN ACCORDANCE WITH SUCH CHANGE ONLY AFTER NOTICE OF SUCH CHANGE IS GIVEN TO
EACH LENDER AND REQUIRED LENDERS AGREE TO SUCH CHANGE INSOFAR AS IT AFFECTS THE
ACCOUNTING OF BORROWER OR OF BORROWER AND ITS CONSOLIDATED SUBSIDIARIES.


 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.07                        Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any agreement related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, shall not exceed such Lender’s Commitment. 
Within the limits of each Lender’s Commitment, and subject to the

 

21

--------------------------------------------------------------------------------


 

other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01. 
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 


(A)                                  EACH COMMITTED BORROWING, EACH CONVERSION
OF LOANS FROM ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF EURODOLLAR RATE
LOANS SHALL BE MADE UPON THE BORROWER’S IRREVOCABLE NOTICE TO THE ADMINISTRATIVE
AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY
THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS PRIOR
TO THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR CONTINUATION OF
EURODOLLAR RATE LOANS OR OF ANY CONVERSION OF EURODOLLAR RATE LOANS TO BASE RATE
LOANS, AND (II) ON THE REQUESTED DATE OF ANY BORROWING OF BASE RATE LOANS.  EACH
TELEPHONIC NOTICE BY THE BORROWER PURSUANT TO THIS SECTION 2.02 MUST BE
CONFIRMED PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN LOAN
NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE
BORROWER.  EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE
LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $5,000,000 OR A WHOLE MULTIPLE OF
$1,000,000 IN EXCESS THEREOF.  EXCEPT AS PROVIDED IN SECTIONS 3.02 AND 3.03,
EACH BORROWING OF OR CONVERSION TO BASE RATE LOANS SHALL BE IN A PRINCIPAL
AMOUNT OF $250,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH LOAN
NOTICE (WHETHER TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) WHETHER THE BORROWER IS
REQUESTING A COMMITTED BORROWING, A CONVERSION OF LOANS FROM ONE TYPE TO THE
OTHER, OR A CONTINUATION OF EURODOLLAR RATE LOANS, (II) THE REQUESTED DATE OF
THE BORROWING, CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A
BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF LOANS TO BE BORROWED, CONVERTED OR
CONTINUED, (IV) THE TYPE OF LOANS TO BE BORROWED OR TO WHICH EXISTING LOANS ARE
TO BE CONVERTED, AND (V) IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH
RESPECT THERETO.  IF THE BORROWER FAILS TO SPECIFY A TYPE OF LOAN IN A LOAN
NOTICE OR IF THE BORROWER FAILS TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION
OR CONTINUATION, THEN THE APPLICABLE LOANS SHALL BE MADE AS, OR CONVERTED TO,
BASE RATE LOANS.  ANY SUCH AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE
EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT
TO THE APPLICABLE EURODOLLAR RATE LOANS.  IF THE BORROWER REQUESTS A BORROWING
OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS IN ANY SUCH LOAN
NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE
SPECIFIED AN INTEREST PERIOD OF ONE MONTH.


 


(B)                                 FOLLOWING RECEIPT OF A LOAN NOTICE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS PRO
RATA SHARE OF THE APPLICABLE LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR
CONTINUATION IS PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY
EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS
DESCRIBED IN THE PRECEDING SUBSECTION.  IN THE CASE OF A COMMITTED BORROWING,
EACH LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO THE ADMINISTRATIVE
AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE NOT
LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE APPLICABLE LOAN
NOTICE.  UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN
SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL CREDIT EXTENSION,
SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED
AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT
EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER ON THE BOOKS OF BANK OF
AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH FUNDS, IN
EACH CASE IN

 

22

--------------------------------------------------------------------------------


 


ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE TO) THE
ADMINISTRATIVE AGENT BY THE BORROWER; PROVIDED, HOWEVER, THAT IF, ON THE DATE
THE LOAN NOTICE WITH RESPECT TO SUCH BORROWING IS GIVEN BY THE BORROWER, THERE
ARE L/C BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF SUCH BORROWING SHALL BE
APPLIED, FIRST, TO THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, SECOND, TO
THE BORROWER AS PROVIDED ABOVE.


 


(C)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, A
EURODOLLAR RATE LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN
INTEREST PERIOD FOR SUCH EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A
DEFAULT, NO LOANS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR
RATE LOANS WITHOUT THE CONSENT OF THE REQUIRED LENDERS.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY
INTEREST PERIOD FOR EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST
RATE.  THE DETERMINATION OF THE EURODOLLAR RATE BY THE ADMINISTRATIVE AGENT
SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  AT ANY TIME THAT BASE
RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER
AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN
DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH
CHANGE.


 


(E)                                  AFTER GIVING EFFECT TO ALL COMMITTED
BORROWINGS, ALL CONVERSIONS OF LOANS FROM ONE TYPE TO THE OTHER, AND ALL
CONTINUATIONS OF LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN TEN
INTEREST PERIODS IN EFFECT WITH RESPECT TO LOANS.


 

2.03                        Letters of Credit.

 


(A)                                  THE LETTER OF CREDIT COMMITMENT.


 

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, (A) THE L/C ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER LENDERS SET FORTH IN THIS SECTION 2.03, (1) FROM TIME TO TIME ON ANY
BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE UNTIL THE EARLIER OF THE
(X) LETTER OF CREDIT EXPIRATION DATE OR (Y) THE LAST DAY OF THE AVAILABILITY
PERIOD, TO ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWER OR CERTAIN
SUBSIDIARIES, AND TO AMEND OR RENEW LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT,
IN ACCORDANCE WITH SUBSECTION (B) BELOW, AND (2) TO HONOR DRAFTS UNDER THE
LETTERS OF CREDIT; AND (B) THE LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS
OF CREDIT ISSUED FOR THE ACCOUNT OF THE BORROWER; PROVIDED THAT THE L/C ISSUER
SHALL NOT BE OBLIGATED TO MAKE ANY L/C CREDIT EXTENSION WITH RESPECT TO ANY
LETTER OF CREDIT, AND NO LENDER SHALL BE OBLIGATED TO PARTICIPATE IN ANY LETTER
OF CREDIT IF AS OF THE DATE OF SUCH L/C CREDIT EXTENSION, (X) THE TOTAL
OUTSTANDINGS WOULD EXCEED THE AGGREGATE COMMITMENTS, (Y) THE AGGREGATE
OUTSTANDING AMOUNT OF THE LOANS OF ANY LENDER, PLUS SUCH LENDER’S PRO RATA SHARE
OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, WOULD EXCEED SUCH LENDER’S
COMMITMENT, OR (Z) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS WOULD EXCEED
THE LETTER OF CREDIT SUBLIMIT.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT
SHALL BE FULLY REVOLVING, AND ACCORDINGLY THE BORROWER MAY, DURING THE FOREGOING
PERIOD, OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED
OR THAT HAVE BEEN DRAWN UPON AND

 

23

--------------------------------------------------------------------------------


 

REIMBURSED.  ALL EXISTING LETTERS OF CREDIT SHALL BE DEEMED TO HAVE BEEN ISSUED
PURSUANT HERETO, AND FROM AND AFTER THE CLOSING DATE SHALL BE SUBJECT TO AND
GOVERNED BY THE TERMS AND CONDITIONS HEREOF.

 

(II)                                  THE L/C ISSUER SHALL BE UNDER NO
OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF:

 

(A)                              ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR
RESTRAIN THE L/C ISSUER FROM ISSUING SUCH LETTER OF CREDIT, OR ANY LAW
APPLICABLE TO THE L/C ISSUER OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE L/C
ISSUER SHALL PROHIBIT, OR REQUEST THAT THE L/C ISSUER REFRAIN FROM, THE ISSUANCE
OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL
IMPOSE UPON THE L/C ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY
RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE L/C ISSUER IS NOT
OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON THE CLOSING DATE, OR SHALL
IMPOSE UPON THE L/C ISSUER ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT
APPLICABLE ON THE CLOSING DATE AND WHICH THE L/C ISSUER IN GOOD FAITH DEEMS
MATERIAL TO IT;

 

(B)                                SUBJECT TO SECTION 2.03(B)(III), THE EXPIRY
DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR MORE THAN 12 MONTHS AFTER
THE DATE OF ISSUANCE OR LAST RENEWAL, UNLESS THE REQUIRED LENDERS HAVE APPROVED
SUCH EXPIRY DATE;

 

(C)                                THE EXPIRY DATE OF SUCH REQUESTED LETTER OF
CREDIT WOULD OCCUR AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE
LENDERS HAVE APPROVED SUCH EXPIRY DATE;

 

(D)                               THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD
VIOLATE ONE OR MORE POLICIES OF THE L/C ISSUER; OR

 

(E)                                 SUCH LETTER OF CREDIT IS IN AN INITIAL
AMOUNT LESS THAN $100,000, IN THE CASE OF A COMMERCIAL LETTER OF CREDIT, OR
$500,000, IN THE CASE OF A STANDBY LETTER OF CREDIT, OR DENOMINATED IN A
CURRENCY OTHER THAN DOLLARS.

 

(F)                                 A DEFAULT OF ANY LENDER’S OBLIGATIONS TO
FUND UNDER SECTION 2.03(C) EXISTS OR ANY LENDER IS AT SUCH TIME A DEFAULTING
LENDER HEREUNDER, UNLESS THE L/C ISSUER HAS ENTERED INTO SATISFACTORY
ARRANGEMENTS WITH THE BORROWER OR SUCH LENDER TO ELIMINATE THE L/C ISSUER’S RISK
WITH RESPECT TO SUCH LENDER.

 

(III)                               THE L/C ISSUER SHALL BE UNDER NO OBLIGATION
TO AMEND ANY LETTER OF CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT
SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS
HEREOF, OR (B) THE BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE
PROPOSED AMENDMENT TO SUCH LETTER OF CREDIT.

 

(IV)                              THE L/C ISSUER SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND
IMMUNITIES (A) PROVIDED TO THE ADMINISTRATIVE AGENT IN

 

24

--------------------------------------------------------------------------------


 

ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE L/C
ISSUER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE
ISSUED BY IT AND ISSUER DOCUMENTS PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY
AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN ARTICLE IX INCLUDED THE L/C
ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED
HEREIN WITH RESPECT TO THE L/C ISSUER.

 


(B)                                 PROCEDURES FOR ISSUANCE AND AMENDMENT OF
LETTERS OF CREDIT; AUTO-RENEWAL LETTERS OF CREDIT.


 

(I)                                     EACH LETTER OF CREDIT SHALL BE ISSUED OR
AMENDED, AS THE CASE MAY BE, UPON THE REQUEST OF THE BORROWER DELIVERED TO THE
L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF
CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER
OF THE BORROWER.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO
BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS THE L/C ISSUER MAY AGREE IN A
PARTICULAR INSTANCE IN ITS SOLE DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE
OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A REQUEST FOR AN
INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL
SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER: (A) THE PROPOSED
ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY);
(B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME AND ADDRESS OF
THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY
IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; AND (G) SUCH
OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE.  IN THE CASE OF A REQUEST FOR AN
AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION
SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER (A) THE LETTER
OF CREDIT TO BE AMENDED; (B) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL
BE A BUSINESS DAY); (C) THE NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER
MATTERS AS THE L/C ISSUER MAY REQUIRE.

 

(II)                                  PROMPTLY AFTER RECEIPT OF ANY LETTER OF
CREDIT APPLICATION, THE L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY
OF SUCH LETTER OF CREDIT APPLICATION FROM THE BORROWER AND, IF NOT, THE L/C
ISSUER WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UPON RECEIPT
BY THE L/C ISSUER OF CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT THE
REQUESTED ISSUANCE OR AMENDMENT IS PERMITTED IN ACCORDANCE WITH THE TERMS
HEREOF, THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL,
ON THE REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWER
OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH CASE IN
ACCORDANCE WITH THE L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS PRACTICES. 
IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH LENDER SHALL BE
DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM
THE L/C ISSUER A RISK PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL
TO THE PRODUCT OF SUCH LENDER’S PRO RATA SHARE TIMES THE AMOUNT OF SUCH LETTER
OF CREDIT.

 

25

--------------------------------------------------------------------------------


 

(III)                               IF THE BORROWER SO REQUESTS IN ANY
APPLICABLE LETTER OF CREDIT APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND
ABSOLUTE DISCRETION, AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC
RENEWAL PROVISIONS (EACH, AN “AUTO-RENEWAL LETTER OF CREDIT”); PROVIDED THAT ANY
SUCH AUTO-RENEWAL LETTER OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT ANY
SUCH RENEWAL AT LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE
OF ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY
THEREOF NOT LATER THAN A DAY (THE “NONRENEWAL NOTICE DATE”) IN EACH SUCH
TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS
ISSUED.  UNLESS OTHERWISE DIRECTED BY THE L/C ISSUER, THE BORROWER SHALL NOT BE
REQUIRED TO MAKE A SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH RENEWAL. 
ONCE AN AUTO-RENEWAL LETTER OF CREDIT HAS BEEN ISSUED, THE LENDERS SHALL BE
DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO PERMIT THE
RENEWAL OF SUCH LETTER OF CREDIT AT ANY TIME PRIOR TO AN EXPIRY DATE NOT LATER
THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C
ISSUER SHALL NOT PERMIT ANY SUCH RENEWAL IF (A) THE L/C ISSUER HAS DETERMINED
THAT IT WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN
ITS RENEWED FORM UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS OF
SECTION 2.04(A) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY
TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS TWO BUSINESS DAYS BEFORE
THE NONRENEWAL NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT THE REQUIRED
LENDERS HAVE ELECTED NOT TO PERMIT SUCH RENEWAL OR (2) FROM THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE BORROWER THAT ONE OR MORE OF THE APPLICABLE CONDITIONS
SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED.

 

(IV)                              PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF
CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.

 


(C)                                  DRAWINGS AND REIMBURSEMENTS; FUNDING OF
PARTICIPATIONS.


 

(I)                                     UPON RECEIPT FROM THE BENEFICIARY OF ANY
LETTER OF CREDIT OF ANY NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C
ISSUER SHALL NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  NOT
LATER THAN 11:00 A.M. ON THE DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A
LETTER OF CREDIT (EACH SUCH DATE, AN “HONOR DATE”), THE BORROWER SHALL REIMBURSE
THE L/C ISSUER THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT
OF SUCH DRAWING.  IF THE BORROWER FAILS TO SO REIMBURSE THE L/C ISSUER BY SUCH
TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE HONOR
DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND
THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE THEREOF.  IN SUCH EVENT, THE BORROWER
SHALL BE DEEMED TO HAVE REQUESTED A COMMITTED BORROWING OF BASE RATE LOANS TO BE
DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE
PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED
PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN THE DELIVERY OF A LOAN NOTICE).  ANY NOTICE GIVEN BY
THE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN
WRITING;

 

26

--------------------------------------------------------------------------------


 

PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE
CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

(II)                                  EACH LENDER (INCLUDING THE LENDER ACTING
AS L/C ISSUER) SHALL UPON ANY NOTICE PURSUANT TO SECTION 2.03(C)(I) MAKE FUNDS
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER AT THE
ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE
UNREIMBURSED AMOUNT NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN
SUCH NOTICE BY THE ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED
TO HAVE MADE A BASE RATE LOAN TO THE BORROWER IN SUCH AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

 

(III)                               WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT
IS NOT FULLY REFINANCED BY A COMMITTED BORROWING OF BASE RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C
BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED,
WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST)
AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH LENDER’S
PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT
TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION
IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN
SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

(IV)                              UNTIL EACH LENDER FUNDS ITS LOAN OR L/C
ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR ANY
AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S
PRO RATA SHARE OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)                                 EACH LENDER’S OBLIGATION TO MAKE LOANS OR
L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF
CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY
SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY
HAVE AGAINST THE L/C ISSUER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE LOANS PURSUANT TO THIS
SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER
THAN DELIVERY BY THE BORROWER OF A LOAN NOTICE).  NO SUCH MAKING OF AN L/C
ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWER TO
REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER
UNDER ANY LETTER OF CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)                              IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER
SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE

 

27

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT
IS IMMEDIATELY AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE
GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE L/C ISSUER IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  A CERTIFICATE
OF THE L/C ISSUER SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT)
WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (VI) SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

 


(D)                                 REPAYMENT OF PARTICIPATIONS.


 

(I)                                     AT ANY TIME AFTER THE L/C ISSUER HAS
MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH
LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH
SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C
ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST
THEREON (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF
CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE
AGENT WILL DISTRIBUTE TO SUCH LENDER ITS PRO RATA SHARE THEREOF (APPROPRIATELY
ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING
WHICH SUCH LENDER’S L/C ADVANCE WAS OUTSTANDING) IN THE SAME FUNDS AS THOSE
RECEIVED BY THE ADMINISTRATIVE AGENT.

 

(II)                                  IF ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO
SECTION 2.03(C)(I) IS REQUIRED TO BE RETURNED UNDER ANY OF THE CIRCUMSTANCES
DESCRIBED IN SECTION 10.06 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY
THE L/C ISSUER IN ITS DISCRETION), EACH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE L/C ISSUER ITS PRO RATA SHARE THEREOF ON DEMAND OF
THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO
THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO
THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF THE
LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS
AND THE TERMINATION OF THIS AGREEMENT.

 


(E)                                  OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF
THE BORROWER TO REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF
CREDIT AND TO REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF SUCH LETTER OF CREDIT, THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT
RELATING THERETO;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM,
SET-OFF, DEFENSE OR OTHER RIGHT THAT THE BORROWER MAY HAVE AT ANY TIME AGAINST
ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR
WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER
OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

28

--------------------------------------------------------------------------------


 

(III)                               ANY DRAFT, DEMAND, CERTIFICATE OR OTHER
DOCUMENT PRESENTED UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE
OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)                              ANY PAYMENT BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY
THE L/C ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A
TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

 

(V)                                 ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER
CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, THE BORROWER.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 


(F)                                    ROLE OF L/C ISSUER.  EACH LENDER AND THE
BORROWER AGREE THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C
ISSUER SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY
SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF
CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH
DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH
DOCUMENT.  NONE OF THE L/C ISSUER, ANY AGENT-RELATED PERSON NOR ANY OF THE
RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF THE L/C ISSUER SHALL BE
LIABLE TO ANY LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH
AT THE REQUEST OR WITH THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS
APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
LETTER OF CREDIT APPLICATION.  THE BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS
OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY
LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO,
AND SHALL NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT
MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER
AGREEMENT.  NONE OF THE L/C ISSUER, ANY AGENT-RELATED PERSON, NOR ANY OF THE
RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF THE L/C ISSUER, SHALL BE
LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH
(V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST THE L/C ISSUER,
AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO THE
EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY THE BORROWER WHICH THE BORROWER PROVES WERE CAUSED BY THE L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL

 

29

--------------------------------------------------------------------------------


 


FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND THE L/C ISSUER
SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT
OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)                                 CASH COLLATERAL.  UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, (I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL
DRAWING REQUEST UNDER ANY LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN
L/C BORROWING, OR (II) IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY
LETTER OF CREDIT MAY FOR ANY REASON REMAIN OUTSTANDING AND PARTIALLY OR WHOLLY
UNDRAWN, THE BORROWER SHALL IMMEDIATELY CASH COLLATERALIZE THE THEN OUTSTANDING
AMOUNT OF ALL L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO SUCH OUTSTANDING AMOUNT
DETERMINED AS OF THE DATE OF SUCH L/C BORROWING OR THE LETTER OF CREDIT
EXPIRATION DATE, AS THE CASE MAY BE).  FOR PURPOSES HEREOF, “CASH COLLATERALIZE”
MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR THE L/C
OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO DOCUMENTATION IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH
DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS).  DERIVATIVES OF SUCH TERM
HAVE CORRESPONDING MEANINGS.  THE BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, A SECURITY INTEREST IN
ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE
FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED IN BLOCKED, NON-INTEREST BEARING
DEPOSIT ACCOUNTS BY ADMINISTRATIVE AGENT.


 


(H)                                 APPLICABILITY OF ISP98 AND UCP.  UNLESS
OTHERWISE EXPRESSLY AGREED BY THE L/C ISSUER AND THE BORROWER WHEN A LETTER OF
CREDIT IS ISSUED (INCLUDING ANY SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER
OF CREDIT), (I) THE RULES OF THE ISP PUBLISHED BY THE INSTITUTE OF INTERNATIONAL
BANKING LAW & PRACTICE (OR SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT AT THE
TIME OF ISSUANCE) SHALL APPLY TO EACH STANDBY LETTER OF CREDIT, AND (II) THE
RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, AS MOST
RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “ICC”) AT THE
TIME OF ISSUANCE (INCLUDING THE ICC DECISION PUBLISHED BY THE COMMISSION ON
BANKING TECHNIQUE AND PRACTICE ON APRIL 6, 1998 REGARDING THE EUROPEAN SINGLE
CURRENCY (EURO)) SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.


 


(I)                                     LETTER OF CREDIT FEES.  THE BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN
ACCORDANCE WITH ITS PRO RATA SHARE A LETTER OF CREDIT FEE FOR EACH LETTER OF
CREDIT EQUAL TO THE APPLICABLE RATE FOR LETTERS OF CREDIT TIMES THE DAILY
MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT (WHETHER OR NOT
SUCH MAXIMUM AMOUNT IS THEN IN EFFECT UNDER SUCH LETTER OF CREDIT).  SUCH LETTER
OF CREDIT FEES SHALL BE COMPUTED ON A QUARTERLY BASIS IN ARREARS.  SUCH LETTER
OF CREDIT FEES SHALL BE DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END
OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE
TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT
EXPIRATION DATE AND THEREAFTER ON DEMAND.  IF THERE IS ANY CHANGE IN THE
APPLICABLE RATE DURING ANY QUARTER, THE DAILY MAXIMUM AMOUNT OF EACH LETTER OF
CREDIT SHALL BE COMPUTED AND MULTIPLIED BY THE

 

30

--------------------------------------------------------------------------------


 


APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH
APPLICABLE RATE WAS IN EFFECT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF
DEFAULT EXISTS, ALL LETTER OF CREDIT FEES SHALL ACCRUE AT THE DEFAULT RATE.

 


(J)                                     FRONTING FEE AND DOCUMENTARY AND
PROCESSING CHARGES PAYABLE TO L/C ISSUER.  THE BORROWER SHALL PAY DIRECTLY TO
THE L/C ISSUER FOR ITS OWN ACCOUNT A FRONTING FEE WITH RESPECT TO EACH LETTER OF
CREDIT AT A RATE EQUAL TO ONE-EIGHTH OF ONE PERCENT PER ANNUM IN EACH CASE TIMES
THE ACTUAL DAILY MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER EACH LETTER OF
CREDIT, WHICH SUCH FEE SHALL BE DUE AND PAYABLE ON THE FIRST BUSINESS DAY OF
EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO
OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT AND ON THE LETTER OF CREDIT
EXPIRATION DATE.  IN ADDITION, THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER
FOR ITS OWN ACCOUNT REASONABLE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND
OTHER PROCESSING FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER
RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH REASONABLE
CUSTOMARY FEES AND STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE ON DEMAND AND
ARE NONREFUNDABLE.


 


(K)                                  CONFLICT WITH LETTER OF CREDIT
APPLICATION.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS HEREOF AND THE
TERMS OF ANY LETTER OF CREDIT APPLICATION, THE TERMS HEREOF SHALL CONTROL.


 

2.04                        Prepayments.

 


(A)                                  THE BORROWER MAY, UPON NOTICE TO THE
ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY LOANS
IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (I) SUCH NOTICE
MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (A) THREE
BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF EURODOLLAR RATE LOANS AND
(B) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS; (II) ANY PREPAYMENT OF
EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $5,000,000 OR A WHOLE
MULTIPLE OF $1,000,000 IN EXCESS THEREOF; AND (III) ANY PREPAYMENT OF BASE RATE
LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $250,000 OR A WHOLE MULTIPLE OF $100,000
IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF
THEN OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT AND THE TYPE(S) OF LOANS TO BE PREPAID.  THE ADMINISTRATIVE AGENT
WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE
AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF SUCH PREPAYMENT.  IF SUCH NOTICE IS
GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT
AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN.  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE ACCOMPANIED BY ALL
ACCRUED INTEREST THEREON, TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT
TO SECTION 3.05.  EACH SUCH PREPAYMENT SHALL BE APPLIED TO THE LOANS OF THE
LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES.


 


(B)                                 IF FOR ANY REASON THE TOTAL OUTSTANDINGS AT
ANY TIME EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT, THE BORROWER SHALL
IMMEDIATELY PREPAY LOANS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN
AGGREGATE AMOUNT EQUAL TO SUCH EXCESS; PROVIDED, HOWEVER, THAT THE BORROWER
SHALL NOT BE REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS
SECTION 2.04(B) UNLESS AFTER THE PREPAYMENT IN FULL OF THE LOANS THE TOTAL
OUTSTANDINGS EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT.

 

31

--------------------------------------------------------------------------------


 

2.05                        Termination or Reduction of Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Pro Rata Share. 
All Commitment Fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.06                        Repayment of Loans.  The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date.

 

2.07                        Interest.

 


(A)                                  SUBJECT TO THE PROVISIONS OF
SUBSECTION (B) BELOW, (I) EACH EURODOLLAR RATE LOAN SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER
ANNUM EQUAL TO THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE
RATE FOR EURODOLLAR LOANS AND (II) EACH BASE RATE LOAN SHALL BEAR INTEREST ON
THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A
RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE RATE FOR BASE RATE
LOANS.


 


(B)                                 IF ANY AMOUNT PAYABLE BY THE BORROWER UNDER
ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY APPLICABLE GRACE
PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT
SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL
TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAWS.  FURTHERMORE, WHILE ANY EVENT OF DEFAULT EXISTS, THE BORROWER SHALL PAY
INTEREST ON THE PRINCIPAL AMOUNT OF ALL OUTSTANDING OBLIGATIONS HEREUNDER AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.  ACCRUED AND UNPAID INTEREST ON
PAST DUE AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND
PAYABLE UPON DEMAND.


 


(C)                                  INTEREST ON EACH LOAN SHALL BE DUE AND
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH
OTHER TIMES AS MAY BE SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND
BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

 

32

--------------------------------------------------------------------------------


 

2.08                        Fees.  In addition to certain fees described in
subsections (i) and (j) of Section 2.03:

 


(A)                                  COMMITMENT FEE.  THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS
PRO RATA SHARE, A COMMITMENT FEE (THE “COMMITMENT FEE”) EQUAL TO THE APPLICABLE
RATE FOR THE COMMITMENT FEE TIMES THE ACTUAL DAILY AMOUNT BY WHICH THE AGGREGATE
COMMITMENTS EXCEED THE SUM OF (I) THE OUTSTANDING AMOUNT OF LOANS AND (II) THE
OUTSTANDING AMOUNT OF L/C OBLIGATIONS.  THE COMMITMENT FEE SHALL ACCRUE AT ALL
TIMES DURING THE AVAILABILITY PERIOD, INCLUDING AT ANY TIME DURING WHICH ONE OR
MORE OF THE CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE,
AND ON THE MATURITY DATE.  THE COMMITMENT FEE SHALL BE CALCULATED QUARTERLY IN
ARREARS, AND IF THERE IS ANY CHANGE IN THE APPLICABLE RATE FOR THE COMMITMENT
FEE DURING ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED
BY THE APPLICABLE RATE FOR THE COMMITMENT FEE SEPARATELY FOR EACH PERIOD DURING
SUCH QUARTER THAT SUCH APPLICABLE RATE FOR THE COMMITMENT FEE WAS IN EFFECT.


 


(B)                                 OTHER FEES.  THE BORROWER SHALL PAY TO THE
ARRANGER AND THE ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN
THE AMOUNTS AND AT THE TIMES SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE
FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 

2.09                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 10.11, bear interest for one day.

 

2.10                        Evidence of Debt.

 


(A)                                  THE CREDIT EXTENSIONS MADE BY EACH LENDER
SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER
AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE
ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE
BY THE LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY
FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT
OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON
THE REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER
SHALL EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A
NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN

 

33

--------------------------------------------------------------------------------


 


ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS
NOTE AND ENDORSE THEREON THE DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF
ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


 


(B)                                 IN ADDITION TO THE ACCOUNTS AND RECORDS
REFERRED TO IN SUBSECTION (A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING
THE PURCHASES AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT. 
IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.


 

2.11                        Payments Generally; Administrative Agent’s Clawback.

 


(A)                                  GENERAL.  ALL PAYMENTS TO BE MADE BY THE
BORROWER SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM,
DEFENSE, RECOUPMENT OR SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL PAYMENTS BY THE BORROWER HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED,
AT THE ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE
AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS PRO RATA SHARE (OR OTHER
APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED
BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE
ADMINISTRATIVE AGENT AFTER 2:00 P.M. SHALL BE DEEMED RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE.  IF ANY PAYMENT TO BE MADE BY THE BORROWER SHALL COME DUE ON A DAY OTHER
THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY,
AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS
THE CASE MAY BE.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent

 

34

--------------------------------------------------------------------------------


 


FOR THE SAME OR AN OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
REMIT TO THE BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH
PERIOD.  IF SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE COMMITTED BORROWING TO
THE ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
LOAN INCLUDED IN SUCH COMMITTED BORROWING.  ANY PAYMENT BY THE BORROWER SHALL BE
WITHOUT PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE AGAINST A LENDER THAT SHALL
HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.


 

(II)                                  PAYMENTS BY BORROWER; PRESUMPTIONS BY
ADMINISTRATIVE AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER
THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR
THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE L/C
ISSUER, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C
ISSUER, IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM
AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE
DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 


(C)                                  FAILURE TO SATISFY CONDITIONS
PRECEDENT.  IF ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR
ANY LOAN TO BE MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF
THIS ARTICLE II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION
SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS
HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS
RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.06 are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.06 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 10.06.

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

35

--------------------------------------------------------------------------------


 

2.12                        Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.10) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

 

2.13                        Increase in Commitments.

 


(A)                                  BORROWER SHALL HAVE THE RIGHT, WITHOUT THE
CONSENT OF ANY OF THE LENDERS BUT WITH THE PRIOR APPROVAL OF THE ADMINISTRATIVE
AGENT, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, TO CAUSE FROM TIME TO TIME
AN INCREASE IN THE AGGREGATE COMMITMENTS BY ADDING TO THIS AGREEMENT ONE OR MORE
ADDITIONAL LENDERS OR BY ALLOWING ONE OR MORE LENDERS TO INCREASE THEIR
RESPECTIVE COMMITMENTS, PROVIDED, HOWEVER, (I) NO DEFAULT SHALL EXIST, (II) NO
SUCH INCREASE SHALL RESULT IN THE AGGREGATE COMMITMENTS EXCEEDING $900,000,000,
(III) NO SUCH INCREASE SHALL BE IN AN AMOUNT LESS THAN $10,000,000, AND (IV) NO
LENDER’S COMMITMENT SHALL BE INCREASED WITHOUT SUCH LENDER’S CONSENT.


 


(B)                                 IF THE AGGREGATE COMMITMENTS ARE INCREASED
IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL
DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) AND THE FINAL
ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE
BORROWER AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE
INCREASE EFFECTIVE DATE.  AS A CONDITION PRECEDENT TO SUCH INCREASE, THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF EACH LOAN
PARTY DATED AS OF THE INCREASE EFFECTIVE DATE

 

36

--------------------------------------------------------------------------------


 


(IN SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH
LOAN PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN
PARTY APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) IN THE CASE OF THE
BORROWER, CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE,
(A) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V AND THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF THE EXTENSION EFFECTIVE DATE, EXCEPT
TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN
EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE,
AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.13, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF SECTION 5.05 SHALL BE DEEMED
TO REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT TO SUBSECTIONS (A) AND
(B), RESPECTIVELY, OF SECTION 6.01, AND (B) NO DEFAULT EXISTS.  THE BORROWER
SHALL PREPAY ANY LOANS OUTSTANDING ON THE INCREASE EFFECTIVE DATE (AND PAY ANY
ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05) TO THE EXTENT NECESSARY TO
KEEP THE OUTSTANDING LOANS RATABLE WITH ANY REVISED PRO RATA SHARES ARISING FROM
ANY NONRATABLE INCREASE IN THE COMMITMENTS UNDER THIS SECTION.


 


(C)                                  LENDERS HEREBY AUTHORIZE THE BORROWER TO
MAKE NON-RATABLE BORROWINGS AND PREPAYMENTS OF THE LOANS, AND IF ANY SUCH
PREPAYMENT REQUIRES THE PAYMENT OF EURODOLLAR LOANS, BORROWERS SHALL PAY ANY
REQUIRED AMOUNTS PURSUANT TO SECTION 3.05 OTHER THAN ON THE LAST DAY OF THE
APPLICABLE INTEREST PERIOD, IN ORDER TO ENSURE THAT THE LOANS OF THE LENDERS
SHALL BE OUTSTANDING ON A RATABLE BASIS IN ACCORDANCE WITH THEIR PRO RATA
SHARES, THE COMMITMENTS SHALL BE AS SET FORTH IN A REVISED SCHEDULE 2.01 AND NO
SUCH BORROWING OR PREPAYMENT SHALL VIOLATE ANY PROVISIONS OF THIS AGREEMENT.


 


(D)                                 THIS SECTION SHALL SUPERSEDE ANY PROVISIONS
IN SECTION 10.01 TO THE CONTRARY.


 


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 


(A)                                  ANY AND ALL PAYMENTS BY THE BORROWER TO OR
FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER ANY LOAN
DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL
PRESENT OR FUTURE TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES,
WITHHOLDINGS OR SIMILAR CHARGES, AND ALL LIABILITIES WITH RESPECT THERETO,
EXCLUDING, IN THE CASE OF THE ADMINISTRATIVE AGENT AND EACH LENDER, TAXES
IMPOSED ON OR MEASURED BY ITS OVERALL NET INCOME, AND FRANCHISE TAXES IMPOSED ON
IT (IN LIEU OF NET INCOME TAXES), BY THE JURISDICTION (OR ANY POLITICAL
SUBDIVISION THEREOF) UNDER THE LAWS OF WHICH THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE, IS ORGANIZED OR MAINTAINS A LENDING OFFICE (ALL SUCH
NON-EXCLUDED TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES,
WITHHOLDINGS OR SIMILAR CHARGES, AND LIABILITIES BEING HEREINAFTER REFERRED TO
AS “TAXES”).  IF THE BORROWER SHALL BE REQUIRED BY ANY LAWS TO DEDUCT ANY TAXES
FROM OR IN RESPECT OF ANY SUM PAYABLE UNDER ANY LOAN DOCUMENT TO THE
ADMINISTRATIVE AGENT OR ANY LENDER, (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION), EACH OF THE
ADMINISTRATIVE AGENT AND SUCH LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE

 

37

--------------------------------------------------------------------------------


 


BORROWER SHALL MAKE SUCH DEDUCTIONS, (III) THE BORROWER SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAWS, AND (IV) WITHIN 30 DAYS AFTER THE DATE OF SUCH
PAYMENT, THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT (WHICH SHALL
FORWARD THE SAME TO SUCH LENDER) THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT
EVIDENCING PAYMENT THEREOF.


 


(B)                                 IN ADDITION, THE BORROWER AGREES TO PAY ANY
AND ALL PRESENT OR FUTURE STAMP, COURT OR DOCUMENTARY TAXES AND ANY OTHER EXCISE
OR PROPERTY TAXES OR CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE
UNDER ANY LOAN DOCUMENT OR FROM THE EXECUTION, DELIVERY, PERFORMANCE,
ENFORCEMENT OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, ANY LOAN DOCUMENT
(HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)                                  IF THE BORROWER SHALL BE REQUIRED TO DEDUCT
OR PAY ANY TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE UNDER ANY
LOAN DOCUMENT TO THE ADMINISTRATIVE AGENT OR ANY LENDER, THE BORROWER SHALL ALSO
PAY TO THE ADMINISTRATIVE AGENT OR TO SUCH LENDER, AS THE CASE MAY BE, AT THE
TIME INTEREST IS PAID, SUCH ADDITIONAL AMOUNT THAT THE ADMINISTRATIVE AGENT OR
SUCH LENDER SPECIFIES IS NECESSARY TO PRESERVE THE AFTER-TAX YIELD (AFTER
FACTORING IN ALL TAXES, INCLUDING TAXES IMPOSED ON OR MEASURED BY NET INCOME)
THAT THE ADMINISTRATIVE AGENT OR SUCH LENDER WOULD HAVE RECEIVED IF SUCH TAXES
OR OTHER TAXES HAD NOT BEEN IMPOSED.


 


(D)                                 THE BORROWER AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER FOR (I) THE FULL AMOUNT OF TAXES AND OTHER
TAXES (INCLUDING ANY TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT AND SUCH LENDER, (II) AMOUNTS PAYABLE UNDER SECTION 3.01(C) AND (III) ANY
LIABILITY (INCLUDING ADDITIONS TO TAX, PENALTIES, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO, IN EACH CASE WHETHER OR NOT SUCH TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  PAYMENT UNDER THIS SUBSECTION (D) SHALL BE MADE WITHIN
30 DAYS AFTER THE DATE THE LENDER OR THE ADMINISTRATIVE AGENT MAKES A DEMAND
THEREFOR.


 

3.02                        Illegality.  If any Law has made it unlawful, or any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
InterBank Market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.  Each Lender agrees to designate
a different Lending Office if such designation

 

38

--------------------------------------------------------------------------------


 

will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04                        Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans.

 


(A)                                  IF ANY LENDER DETERMINES THAT AS A RESULT
OF THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW, OR
SUCH LENDER’S COMPLIANCE THEREWITH, THERE SHALL BE ANY INCREASE IN THE COST TO
SUCH LENDER OF AGREEING TO MAKE OR MAKING, FUNDING OR MAINTAINING EURODOLLAR
RATE LOANS OR (AS THE CASE MAY BE) ISSUING OR PARTICIPATING IN LETTERS OF
CREDIT, OR A REDUCTION IN THE AMOUNT RECEIVED OR RECEIVABLE BY SUCH LENDER IN
CONNECTION WITH ANY OF THE FOREGOING (EXCLUDING FOR PURPOSES OF THIS
SUBSECTION (A) ANY SUCH INCREASED COSTS OR REDUCTION IN AMOUNT RESULTING FROM
(I) TAXES OR OTHER TAXES (AS TO WHICH SECTION 3.01 SHALL GOVERN), (II) CHANGES
IN THE BASIS OF TAXATION OF OVERALL NET INCOME OR OVERALL GROSS INCOME BY THE
UNITED STATES OR ANY FOREIGN JURISDICTION OR ANY POLITICAL SUBDIVISION OF EITHER
THEREOF UNDER THE LAWS OF WHICH SUCH LENDER IS ORGANIZED OR HAS ITS LENDING
OFFICE, AND (III) RESERVE REQUIREMENTS CONTEMPLATED BY SECTION 3.04(C), THEN
FROM TIME TO TIME UPON DEMAND OF SUCH LENDER (WITH A COPY OF SUCH DEMAND TO THE
ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH INCREASED COST OR REDUCTION.


 


(B)                                 IF ANY LENDER DETERMINES THAT THE
INTRODUCTION OF ANY LAW REGARDING CAPITAL ADEQUACY OR ANY CHANGE THEREIN OR IN
THE INTERPRETATION THEREOF, OR COMPLIANCE BY SUCH LENDER (OR ITS LENDING OFFICE)
THEREWITH, HAS THE EFFECT OF REDUCING THE RATE OF RETURN ON THE CAPITAL OF SUCH
LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AS A CONSEQUENCE OF SUCH
LENDER’S OBLIGATIONS HEREUNDER (TAKING INTO CONSIDERATION ITS POLICIES WITH
RESPECT TO CAPITAL ADEQUACY AND SUCH LENDER’S DESIRED RETURN ON CAPITAL), THEN
FROM TIME TO TIME UPON DEMAND OF SUCH LENDER (WITH A COPY OF SUCH DEMAND TO THE
ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION.

 

39

--------------------------------------------------------------------------------


 


(C)                                  THE BORROWER SHALL PAY TO EACH LENDER, AS
LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH RESPECT TO
LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS OR DEPOSITS
(CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL COSTS
OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY SUCH
LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL BE
DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED
THE BORROWER SHALL HAVE RECEIVED AT LEAST 15 DAYS’ PRIOR NOTICE (WITH A COPY TO
THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER.  IF A
LENDER FAILS TO GIVE NOTICE 15 DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT DATE,
SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 15 DAYS FROM RECEIPT OF SUCH
NOTICE.


 

3.05                        Funding Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 


(A)                                  ANY CONTINUATION, CONVERSION, PAYMENT OR
PREPAYMENT OF ANY LOAN OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY,
AUTOMATIC, BY REASON OF ACCELERATION, OR OTHERWISE); OR


 


(B)                                 ANY FAILURE BY THE BORROWER (FOR A REASON
OTHER THAN THE FAILURE OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW,
CONTINUE OR CONVERT ANY LOAN OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE
AMOUNT NOTIFIED BY THE BORROWER; OR


 


(C)                                  ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON
A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A
REQUEST BY THE BORROWER PURSUANT TO SECTION 10.17; INCLUDING ANY LOSS OF
ANTICIPATED PROFITS AND ANY LOSS OR EXPENSE ARISING FROM THE LIQUIDATION OR
REEMPLOYMENT OF FUNDS OBTAINED BY IT TO MAINTAIN SUCH LOAN OR FROM FEES PAYABLE
TO TERMINATE THE DEPOSITS FROM WHICH SUCH FUNDS WERE OBTAINED.  THE BORROWER
SHALL ALSO PAY ANY REASONABLE CUSTOMARY ADMINISTRATIVE FEES CHARGED BY SUCH
LENDER IN CONNECTION WITH THE FOREGOING.


 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Matters Applicable to all Requests for Compensation.

 


(A)                                  A CERTIFICATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER CLAIMING COMPENSATION UNDER THIS ARTICLE III AND SETTING FORTH THE
ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE CONCLUSIVE IN
THE ABSENCE OF MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, THE ADMINISTRATIVE
AGENT OR SUCH LENDER MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.


 


(B)                                 UPON ANY LENDER’S MAKING A CLAIM FOR
COMPENSATION UNDER SECTION 3.01 OR 3.04, THE BORROWER MAY REPLACE SUCH LENDER IN
ACCORDANCE WITH SECTION 10.17.

 

40

--------------------------------------------------------------------------------


 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

For purposes of this Article III only, the term “Laws” shall include any and all
guidelines of any Governmental Authority and the interpretation or
administration of the Laws by any Governmental Authority charged with the
enforcement, interpretation or administration thereof.

 


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

4.01                        Conditions of Initial Credit Extension.  The
obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 


(A)                                  THE ADMINISTRATIVE AGENT’S RECEIPT OF THE
FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR FACSIMILES (FOLLOWED PROMPTLY BY
ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE
OFFICER OF THE SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE
OF CERTIFICATES OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING
DATE) AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND EACH OF THE LENDERS:


 

(I)                                     EXECUTED COUNTERPARTS OF THIS AGREEMENT,
THE GUARANTY, AND THE STOCK PLEDGE AND THE INTERCREDITOR AGREEMENT SUFFICIENT IN
NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
BORROWER;

 

(II)                                  A NOTE EXECUTED BY THE BORROWER IN FAVOR
OF EACH LENDER REQUESTING A NOTE;

 

(III)                               SUCH CERTIFICATES OF RESOLUTIONS OR OTHER
ACTION, INCUMBENCY CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE
OFFICERS OF EACH LOAN PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING
THE IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF
AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY;

 

(IV)                              SUCH DOCUMENTS AND CERTIFICATIONS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS
DULY ORGANIZED OR FORMED, AND THAT EACH OF THE BORROWER AND THE GUARANTORS IS
VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO ENGAGE IN BUSINESS IN EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;

 

(V)                                 A FAVORABLE OPINION OF JOHN WALTER, GENERAL
COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, AS TO THE MATTERS SET FORTH IN EXHIBIT F;

 

41

--------------------------------------------------------------------------------


 

(VI)                              A FAVORABLE OPINION OF THOMPSON & KNIGHT
L.L.P., COUNSEL TO ADMINISTRATIVE AGENT, ADDRESSED TO THE ADMINISTRATIVE AGENT
AND EACH LENDER, AS TO THE ENFORCEABILITY OF THE CREDIT AGREEMENT, THE NOTES AND
THE GUARANTY UNDER TEXAS LAW;

 

(VII)                           A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH
LOAN PARTY EITHER (A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN
PARTY AND THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND
EFFECT, OR (B) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO
REQUIRED;

 

(VIII)                        A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF
THE BORROWER CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS
4.02(A) AND (B) HAVE BEEN SATISFIED, AND (B) THAT THERE HAS BEEN NO EVENT OR
CIRCUMSTANCE SINCE THE DATE OF THE INITIAL FINANCIAL STATEMENTS THAT HAS HAD OR
COULD BE REASONABLY EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;

 

(IX)                                EVIDENCE THAT ALL INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT;

 

(X)                                   PROJECTIONS OF BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES FOR THE FISCAL YEARS 2005 THROUGH 2009, PREPARED BY
THE FINANCIAL PLANNING DEPARTMENT OF BORROWER AND REVIEWED BY THE CHIEF
FINANCIAL OFFICER OF BORROWER;

 

(XI)                                SUCH OTHER ASSURANCES, CERTIFICATES,
DOCUMENTS, CONSENTS OR OPINIONS AS THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE REQUIRED LENDERS REASONABLY MAY REQUIRE.

 


(B)                                 ANY FEES REQUIRED TO BE PAID ON OR BEFORE
THE CLOSING DATE SHALL HAVE BEEN PAID.


 


(C)                                  THE INDEBTEDNESS UNDER THE EXISTING CREDIT
AGREEMENT SHALL BE REFINANCED WITH PROCEEDS OF THE INITIAL CREDIT EXTENSION.


 


(D)                                 UNLESS WAIVED BY THE ADMINISTRATIVE AGENT,
THE BORROWER SHALL HAVE PAID ALL ATTORNEY COSTS OF THE ADMINISTRATIVE AGENT TO
THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE, PLUS SUCH ADDITIONAL
AMOUNTS OF ATTORNEY COSTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF
ATTORNEY COSTS INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS
(PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF
ACCOUNTS BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT).


 

(e)                                  Without limiting the generality of the
provisions of Section 10.01, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

42

--------------------------------------------------------------------------------


 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER AND EACH OTHER LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN
DOCUMENT, OR WHICH ARE CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR
IN CONNECTION HEREWITH OR THEREWITH, SHALL BE TRUE AND CORRECT ON AND AS OF THE
DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS
AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL
BE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF
THIS SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS
(A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT
STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF
SECTION 6.01.


 


(B)                                 NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM
SUCH PROPOSED CREDIT EXTENSION.


 


(C)                                  THE ADMINISTRATIVE AGENT AND, IF
APPLICABLE, THE L/C ISSUER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.


 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or

 

43

--------------------------------------------------------------------------------


 

result in any breach or contravention of, in any material respect, or the
creation of any Lien under, (i) any Contractual Obligation to which such Person
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except, with respect to clause (b) or (c), as could not
reasonably be expected to have a Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms; except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at Law).

 

5.05                        Financial Statements; No Material Adverse Effect.

 


(A)                                  THE AUDITED FINANCIAL STATEMENTS (I) WERE
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY
PRESENT THE FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE
DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (III) SHOW ALL MATERIAL
INDEBTEDNESS AND OTHER MATERIAL LIABILITIES, DIRECT OR CONTINGENT, OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING MATERIAL
LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND MATERIAL INDEBTEDNESS.


 


(B)                                 EACH OF THE INITIAL FINANCIAL STATEMENTS
(I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE
PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, AND
(II) FAIRLY PRESENT THE FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES
AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED
THEREBY.  SCHEDULE 5.05 (AS HEREAFTER SUPPLEMENTED FROM TIME TO TIME IN WRITING)
SETS FORTH ALL MATERIAL INDEBTEDNESS AND OTHER MATERIAL LIABILITIES, DIRECT OR
CONTINGENT, OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATE OF
THE INITIAL FINANCIAL STATEMENTS (BUT NOT DISCLOSED THEREIN), INCLUDING MATERIAL
LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND MATERIAL INDEBTEDNESS.


 


(C)                                  SINCE THE DATE OF THE INITIAL FINANCIAL
STATEMENTS, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

44

--------------------------------------------------------------------------------


 

(d)                                 The representations made in subsections
(a) and (b) of this Section 5.05 are qualified in their entirety by reference to
the press release and the Form 12b-25 Notification of Late Filing filed with the
Securities and Exchange Commission by the Borrower, on November 10, 2005, copies
of which were previously delivered to the Administrative Agent as required
hereunder.

 

5.06                        Litigation.  Except as disclosed in the Borrower’s
most recent Annual Report filed on Form 10-K with the SEC or the Borrower’s most
recent Quarterly Report filed on Form 10-Q with the SEC, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Responsible Officers after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) if it could reasonably be expected that any such action, suit,
proceeding, claim or dispute would be determined adversely, such action, suit,
proceeding, claim or dispute could reasonably be expected to have a Material
Adverse Effect, either individually or in the aggregate.

 

5.07                        No Default.  Neither the Borrower nor any Subsidiary
is in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  Each of Borrower and
each Subsidiary has good and defensible title to all of its material properties
and assets, free and clear of any Liens other than Permitted Liens and of all
impediments to the use of such properties and assets in such Person’s business,
except that (i) with regard to easements and rights-of-way relating to any such
Person’s gathering systems, to the best of such Person’s knowledge, there exist
no Liens that a reasonable and prudent operator in the gas processing business
would consider to be a material impairment of title and such Person has such
title as is reasonably necessary to permit the use and enjoyment of such
gathering systems, and (ii) no representation or warranty is made with respect
to any oil, gas or mineral property or interest to which no proved oil or gas
reserves are properly attributed.

 

5.09                        Environmental Compliance.  The Borrower and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that, except as disclosed in the Borrower’s most recent
Annual Report filed on Form 10-K with the SEC or the Borrower’s most recent
Quarterly Report filed on Form 10-Q with the SEC, there are no such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such

 

45

--------------------------------------------------------------------------------


 

amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

 

5.11                        Taxes.  The Borrower and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.  To
the best of Responsible Officers’ knowledge, there is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.

 

5.12                        ERISA Compliance.

 


(A)                                  EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER LAWS.  THE
BORROWER AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH
PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER
OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE
HAS BEEN MADE WITH RESPECT TO ANY PLAN.


 


(B)                                 THERE ARE NO PENDING OR, TO THE BEST
KNOWLEDGE OF THE BORROWER, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY
ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD BE REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SPECIFICALLY DISCLOSED ON
SCHEDULE 5.12, THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)                                  (I)  NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION
LIABILITY; (III) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR
REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT
TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER
SECTION 4007 OF ERISA); (IV) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS
INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS
OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD
RESULT IN SUCH LIABILITY) UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTIEMPLOYER PLAN; AND (V) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS
ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF
ERISA.


 

5.13                        Subsidiaries.  As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13 and has no material equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13.

 

46

--------------------------------------------------------------------------------


 

5.14                        Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.

 


(A)                                  THE BORROWER IS NOT ENGAGED AND WILL NOT
ENGAGE, PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF
PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED
BY THE FRB), OR EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
MARGIN STOCK.


 


(B)                                 NONE OF THE BORROWER, ANY PERSON CONTROLLING
THE BORROWER, OR ANY SUBSIDIARY (I) IS A “HOLDING COMPANY,” OR A “SUBSIDIARY
COMPANY” OF A “HOLDING COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF
A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935 OR SUBJECT TO REGULATION THEREUNDER, OR
(II) IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER THE
INVESTMENT COMPANY ACT OF 1940.


 

5.15                        Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  For purposes of
this Section 5.15, information that is disclosed in reports on Forms 10-K, 10-Q
and 8-K or in definitive proxy materials filed by the Borrower with the SEC
shall be deemed to have been disclosed to the Administrative Agent and the
Lenders.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16                        Compliance with Laws.  Each of the Borrower and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 


ARTICLE VI.
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain

 

47

--------------------------------------------------------------------------------


 

outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL
YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN
REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, AUDITED AND ACCOMPANIED
BY A REPORT AND OPINION OF AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OF
NATIONALLY RECOGNIZED STANDING REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS,
WHICH REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF
SUCH AUDIT;


 


(B)                                 AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR OF THE BORROWER, A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND
ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR SUCH FISCAL QUARTER AND FOR THE PORTION OF THE BORROWER’S FISCAL YEAR
THEN ENDED, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING
PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND CERTIFIED BY A
RESPONSIBLE OFFICER OF THE BORROWER AS FAIRLY PRESENTING, IN ALL MATERIAL
RESPECTS, THE FINANCIAL CONDITION, RESULTS OF OPERATIONS, SHAREHOLDERS’ EQUITY
AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES AND PREPARED IN ACCORDANCE
WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES;


 


(C)                                  BY APRIL 29 OF EACH YEAR, A PROJECTION OF
THE CASH FLOWS OF BORROWER AND ITS SUBSIDIARIES FOR THE NEXT FIVE YEARS, IN FORM
AND SCOPE ACCEPTABLE TO ADMINISTRATIVE AGENT;


 


(D)                                 BY MARCH 1, 2006, A BUDGET OF BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES FOR THE FISCAL YEAR 2006, PREPARED BY THE
FINANCIAL PLANNING DEPARTMENT OF THE BORROWER AND APPROVED BY THE BOARD OF
DIRECTORS OF THE BORROWER; AND


 


(E)                                  WITHIN 60 DAYS AFTER THE CLOSING DATE,
BORROWER’S FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDING SEPTEMBER 30, 2005
AS DESCRIBED IN SECTION 6.01(B) AND THE RELATED COMPLIANCE CERTIFICATE.


 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

48

--------------------------------------------------------------------------------


 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

 


(A)                                  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.01(A) (OR IF SUCH FINANCIAL
STATEMENTS ARE DELIVERED ELECTRONICALLY, WITHIN TWO (2) BUSINESS DAYS OF SUCH
ELECTRONIC DELIVERY), A CERTIFICATE OF ITS INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS CERTIFYING SUCH FINANCIAL STATEMENTS AND STATING THAT IN MAKING THE
EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR, IF
ANY SUCH DEFAULT SHALL EXIST, STATING THE NATURE AND STATUS OF SUCH EVENT;


 


(B)                                 CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 6.01(A) AND (B) (OR IF SUCH
FINANCIAL STATEMENTS ARE DELIVERED ELECTRONICALLY, WITHIN TWO (2) BUSINESS DAYS
OF SUCH ELECTRONIC DELIVERY), A DULY COMPLETED COMPLIANCE CERTIFICATE SIGNED BY
A RESPONSIBLE OFFICER OF THE BORROWER;


 


(C)                                  PROMPTLY AFTER ANY REQUEST BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, COPIES OF ANY DETAILED AUDIT REPORTS,
MANAGEMENT LETTERS OR RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR
THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS) OF THE BORROWER BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS IN CONNECTION WITH THE ACCOUNTS OR BOOKS OF THE
BORROWER OR ANY SUBSIDIARY, OR ANY AUDIT OF ANY OF THEM;


 


(D)                                 PROMPTLY AFTER THE SAME ARE AVAILABLE,
COPIES OF EACH ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR
COMMUNICATION SENT TO THE STOCKHOLDERS OF THE BORROWER, AND COPIES OF ALL
ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH
THE BORROWER MAY FILE OR BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR
15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT HERETO;


 


(E)                                  PROMPTLY, SUCH ADDITIONAL INFORMATION
REGARDING THE BUSINESS, FINANCIAL OR CORPORATE AFFAIRS OF THE BORROWER OR ANY
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST;


 


(F)                                    AS SOON AS DELIVERED TO HOLDERS OF THE
DEBT SECURITIES, COPIES OF ALL REPORTS, STATEMENTS AND NOTICES DELIVERED
GENERALLY TO HOLDERS OF DEBT SECURITIES (EXCLUDING DATA WHICH BORROWER DEEMS
DUPLICATIVE, IMMATERIAL OR INAPPLICABLE FOR DELIVERY TO ADMINISTRATIVE AGENT AND
LENDERS).


 

Documents required to be delivered pursuant to Section 6.01(a) , (b) or (c) or
Section 6.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, including, but not
limited to any filings made on EDGAR to

 

49

--------------------------------------------------------------------------------


 

which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent and each of
the Lenders.  Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; provided that the
Borrower shall have no obligation to mark any document “PUBLIC”; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 


(A)                                  OF THE OCCURRENCE OF ANY DEFAULT;


 


(B)                                 OF ANY MATTER THAT HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING
(I) BREACH OR NON-PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION
OF THE BORROWER OR ANY SUBSIDIARY; (II) ANY DISPUTE, LITIGATION, INVESTIGATION,
PROCEEDING OR SUSPENSION BETWEEN THE BORROWER OR ANY SUBSIDIARY AND ANY
GOVERNMENTAL AUTHORITY; OR (III) THE COMMENCEMENT OF, OR ANY MATERIAL
DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING TO WHICH THE BORROWER OR ANY
SUBSIDIARY IS A PARTY OR OF WHICH ANY OF

 

50

--------------------------------------------------------------------------------


 


THEIR RESPECTIVE PROPERTY IS THE SUBJECT, INCLUDING PURSUANT TO ANY APPLICABLE
ENVIRONMENTAL LAWS;


 


(C)                                  OF THE OCCURRENCE OF ANY ERISA EVENT;


 


(D)                                 OF ANY MATERIAL CHANGE IN ACCOUNTING
POLICIES OR FINANCIAL REPORTING PRACTICES BY THE BORROWER OR ANY SUBSIDIARY; AND


 


(E)                                  OF ANY ANNOUNCEMENT BY MOODY’S OR S&P OF
ANY DOWNWARD CHANGE IN A DEBT RATING OF WHICH RESPONSIBLE OFFICER HAS KNOWLEDGE.


 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

 

6.05                        Preservation of Existence, Etc..  (a) Preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under

 

51

--------------------------------------------------------------------------------


 

similar circumstances by such other Persons.  Borrower and its Subsidiaries
shall maintain business interruption insurance in an amount providing not less
than $10,000,000 coverage.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  Maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; provided, however that this covenant is qualified by reference to
the press release issued and the Form 12b-25 Notification of Late Filing filed
with the Securities and Exchange Commission by the Borrower, on November 10,
2005, copies of which were previously delivered to the Administrative Agent as
required hereunder.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent on behalf of Lenders to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document, including repayment of Indebtedness under the Existing Credit
Agreement and financing acquisitions.

 

6.12                        Guaranties of Borrower’s Subsidiaries.  Subject to
Section 6.13(b), cause each of the following Domestic Subsidiaries to execute
and deliver to Administrative Agent an absolute and unconditional guaranty of
the timely repayment of the Obligations of Borrower and the due and punctual
performance of the Obligations of Borrower, which guaranty shall be
substantially in the form of Exhibit E:

 


(A)                                  EACH DOMESTIC SUBSIDIARY OF BORROWER THAT
IS A MATERIAL SUBSIDIARY AS OF THE CLOSING DATE OR THEREAFTER BECOMES A MATERIAL
SUBSIDIARY;


 


(B)                                 IF THE AGGREGATE AMOUNT OF BORROWER’S
UNCONSOLIDATED EBITDA FOR ANY FISCAL QUARTER OF BORROWER PLUS THE AGGREGATE
EBITDA OF THE GUARANTORS DURING SUCH FISCAL QUARTER DOES NOT CONSTITUTE EIGHTY-
FIVE PERCENT (85%) OR MORE OF BORROWER’S CONSOLIDATED EBITDA FOR SUCH FISCAL
QUARTER OR IF THE BOOK VALUE OF BORROWER’S INDIVIDUAL ASSETS AT ANY TIME PLUS
THE AGGREGATE BOOK VALUE OF THE ASSETS OF GUARANTORS AT SUCH TIME DOES NOT
EXCEED EIGHT-FIVE PERCENT

 

52

--------------------------------------------------------------------------------


 


(85%) OF THE BOOK VALUE OF THE BORROWER’S CONSOLIDATED ASSETS AT SUCH TIME, THEN
ADDITIONAL DOMESTIC SUBSIDIARIES OF BORROWER WITH AGGREGATE ASSETS AND/OR EBITDA
SUFFICIENT TO COMPLY WITH THE EIGHTY-FIVE PERCENT (85%) TESTS CONTAINED IN THIS
SUBSECTION;


 


(C)                                  EACH DOMESTIC SUBSIDIARY WHICH GUARANTEES
THE DEBT SECURITIES OR THE SUBORDINATED DEBT; AND


 


(D)                                 UPON REQUEST BY THE ADMINISTRATIVE AGENT ON
BEHALF OF THE REQUIRED LENDERS, ANY OTHER DOMESTIC SUBSIDIARY OF BORROWER.


 

6.13                        Additional Guarantors.

 


(A)                                  NOTIFY THE ADMINISTRATIVE AGENT WHEN ANY
PERSON BECOMES A DOMESTIC SUBSIDIARY THAT IS REQUIRED TO EXECUTE AND DELIVER A
GUARANTY PURSUANT TO SECTION 6.12 , AND (I) SUBJECT TO SECTION 6.13(B), PROMPTLY
THEREAFTER (AND IN ANY EVENT WITHIN 30 DAYS), CAUSE SUCH PERSON TO  BECOME A
GUARANTOR BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT A COUNTERPART
OF THE GUARANTY OR SUCH OTHER DOCUMENT AS THE ADMINISTRATIVE AGENT SHALL DEEM
APPROPRIATE FOR SUCH PURPOSE AND (II) DELIVER TO THE ADMINISTRATIVE AGENT
DOCUMENTS OF THE TYPES REFERRED TO IN CLAUSES (III) AND (IV) OF
SECTION 4.01(A) AND FAVORABLE OPINIONS OF COUNSEL TO SUCH PERSON (WHICH SHALL
COVER, AMONG OTHER THINGS, THE LEGALITY, VALIDITY, BINDING EFFECT AND
ENFORCEABILITY OF THE DOCUMENTATION REFERRED TO IN CLAUSES (I) AND (II) ABOVE),
ALL IN FORM, CONTENT AND SCOPE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(B)                                 NO PUC SUBSIDIARY SHALL BE REQUIRED TO
PROVIDE A GUARANTY OR TO APPROVE AN INCREASE IN THE UNDERLYING AMOUNT GUARANTEED
BY SUCH GUARANTY PURSUANT TO SECTION 6.12 OR SECTION 6.13(A) UNLESS REGULATORY
APPROVAL SHALL HAVE BEEN OBTAINED FOR SUCH GUARANTY FROM THE APPLICABLE PUBLIC
UTILITY COMMISSION OR FERC HAVING SUCH REGULATORY AUTHORITY OVER SUCH PUC
SUBSIDIARY (IN THIS SECTION CALLED THE APPLICABLE “PUC”).  BORROWER SHALL CAUSE
EACH PUC SUBSIDIARY REQUIRED TO DELIVER A GUARANTY OR APPROVE AN INCREASE IN THE
UNDERLYING AMOUNT GUARANTEED PURSUANT TO SECTIONS 6.12 AND 6.13(A) TO USE ITS
BEST EFFORTS TO OBTAIN THE APPROVAL OF THE APPLICABLE PUC FOR A GUARANTY (OR
INCREASE THEREOF) OF THE OBLIGATIONS. IN THE EVENT THAT THE APPLICABLE PUC SHALL
REQUIRE A SUBSIDIARY TO WITHDRAW FROM THE GUARANTY OR SHALL NOT APPROVE THE PUC
SUBSIDIARY TO GUARANTY AN INCREASED AMOUNT, SUCH SUBSIDIARY MAY WITHDRAW AND THE
ADMINISTRATIVE AGENT SHALL RELEASE SUCH SUBSIDIARY FROM THE GUARANTY OR LIMIT
THE GUARANTY TO THE PREVIOUSLY APPROVED AMOUNT, IF APPLICABLE; PROVIDED THAT A
SUBSTITUTE SUBSIDIARY GUARANTOR MEETING THE REQUIREMENTS OF SECTIONS 6.12 AND
6.13 SHALL HAVE EXECUTED AND DELIVERED THE GUARANTY UNLESS ALL SUCH SUBSTITUTE
SUBSIDIARIES ARE FOREIGN SUBSIDIARIES OR PUC SUBSIDIARIES AND ARE PROHIBITED BY
THE APPLICABLE PUC FROM DELIVERING A GUARANTY.


 


(C)                                  NEITHER THIS SECTION 6.13, SECTION 6.14 NOR
ANY OTHER PROVISION OF ANY LOAN DOCUMENT SHALL REQUIRE A GUARANTY OR A SECURITY
DOCUMENT BY A PUC SUBSIDIARY, IN EITHER CASE, TO THE EXTENT THAT SUCH PUC
SUBSIDIARY SHALL NOT HAVE OBTAINED THE REQUIRED APPROVAL OF THE APPLICABLE PUC
AFTER THE EXERCISE OF ITS BEST EFFORTS IN ACCORDANCE WITH SECTIONS 6.13(B) AND
6.14(C).

 

53

--------------------------------------------------------------------------------


 

6.14                        Stock Pledge.

 


(A)                                  GRANT TO ADMINISTRATIVE AGENT (OR CAUSE ITS
SUBSIDIARIES TO GRANT TO ADMINISTRATIVE AGENT) FOR THE BENEFIT OF LENDERS, A
FIRST PRIORITY LIEN IN ONE HUNDRED PERCENT (100%) OF THE EQUITY INTERESTS IN ALL
GUARANTORS AND IN SIXTY-FIVE PERCENT (65%) OF THE EQUITY INTERESTS IN ALL
FOREIGN SUBSIDIARIES THAT ARE MATERIAL SUBSIDIARIES.


 


(B)                                 NOTIFY THE ADMINISTRATIVE AGENT WHEN ANY
PERSON BECOMES A GUARANTOR OR A FOREIGN SUBSIDIARY THAT IS A MATERIAL
SUBSIDIARY, AND (I) SUBJECT TO SECTION 6.14(C), PROMPTLY THEREAFTER (AND IN ANY
EVENT WITHIN 30 DAYS), CAUSE THE EQUITY INTERESTS IN SUCH SUBSIDIARY (IN THE
AMOUNTS DESCRIBED IN SUBSECTION (A) IMMEDIATELY ABOVE) TO BE PLEDGED BY
EXECUTING AND DELIVERING (OR CAUSING THE APPROPRIATE SUBSIDIARY TO EXECUTE AND
DELIVER) TO THE ADMINISTRATIVE AGENT A COUNTERPART OF THE STOCK PLEDGE OR SUCH
OTHER DOCUMENT AS THE ADMINISTRATIVE AGENT SHALL DEEM APPROPRIATE FOR SUCH
PURPOSE AND (II) DELIVER TO THE ADMINISTRATIVE AGENT DOCUMENTS OF THE TYPES
REFERRED TO IN CLAUSES (III) AND (IV) OF SECTION 4.01(A) AND FAVORABLE OPINIONS
OF COUNSEL TO SUCH PERSON (WHICH SHALL COVER, AMONG OTHER THINGS, THE LEGALITY,
VALIDITY, BINDING EFFECT AND ENFORCEABILITY OF THE DOCUMENTATION REFERRED TO IN
CLAUSES (I) AND (II) ABOVE), ALL IN FORM, CONTENT AND SCOPE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(C)                                  NO PUC SUBSIDIARY SHALL BE REQUIRED TO
EXECUTE AND DELIVER ANY SECURITY DOCUMENT PURSUANT TO SECTION 6.13 UNLESS
REGULATORY APPROVAL SHALL HAVE BEEN OBTAINED FOR SUCH SECURITY DOCUMENT FROM THE
APPLICABLE PUC.  BORROWER SHALL CAUSE EACH PUC SUBSIDIARY REQUIRED TO DELIVER A
SECURITY DOCUMENT PURSUANT TO SECTION 6.13 TO USE ITS BEST EFFORTS TO OBTAIN THE
APPROVAL OF THE APPLICABLE PUC FOR SUCH SECURITY DOCUMENT, GRANTING TO
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, LIENS IN SUCH COLLATERAL
AS REQUIRED BY SECTION 6.14 TO SECURE THE OBLIGATIONS. IN THE EVENT THAT THE
APPLICABLE PUC SHALL REQUIRE THAT THE EQUITY INTERESTS OF A PUC SUBSIDIARY BE
RELEASED FROM THE LIEN IN FAVOR OF THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE
AGENT SHALL SO RELEASE SUCH EQUITY INTERESTS; PROVIDED THAT REPLACEMENT EQUITY
INTERESTS OF ANOTHER SUBSIDIARY ACCEPTABLE TO THE ADMINISTRATIVE AGENT SHALL
HAVE BEEN PLEDGED TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS UNLESS
ALL SUCH SUBSTITUTE SUBSIDIARIES ARE PUC SUBSIDIARIES AND ARE PROHIBITED BY THE
APPLICABLE PUC FROM HAVING THEIR EQUITY INTERESTS PLEDGED TO ADMINISTRATIVE
AGENT.


 


ARTICLE VII.
NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following (each a “Permitted Lien” and
collectively, the “Permitted Liens”):

 


(A)                                  LIENS PURSUANT TO ANY LOAN DOCUMENT;

 

54

--------------------------------------------------------------------------------


 


(B)                                 LIENS EXISTING ON THE DATE HEREOF AND LISTED
ON SCHEDULE 7.01 AND ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT THE
PROPERTY COVERED THEREBY IS NOT INCREASED AND ANY RENEWAL OR EXTENSION OF THE
OBLIGATIONS SECURED OR BENEFITED THEREBY IS PERMITTED BY SECTION 7.03(B);


 


(C)                                  LIENS FOR TAXES NOT YET DUE OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS
OF THE APPLICABLE PERSON IN ACCORDANCE WITH GAAP;


 


(D)                                 CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S, REPAIRMEN’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS
OF THE APPLICABLE PERSON;


 


(E)                                  PLEDGES OR DEPOSITS IN THE ORDINARY COURSE
OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER SOCIAL SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;


 


(F)                                    DEPOSITS TO SECURE THE PERFORMANCE OF
BIDS, TRADE CONTRACTS AND LEASES (OTHER THAN INDEBTEDNESS), STATUTORY
OBLIGATIONS, SURETY BONDS (OTHER THAN BONDS RELATED TO JUDGMENTS OR LITIGATION),
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;


 


(G)                                 EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND
OTHER SIMILAR ENCUMBRANCES AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, ARE
NOT SUBSTANTIAL IN AMOUNT, AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM
THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF THE APPLICABLE PERSON;


 


(H)                                 LIENS SECURING JUDGMENTS FOR THE PAYMENT OF
MONEY NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.01(H) OR SECURING
APPEAL OR OTHER SURETY BONDS RELATED TO SUCH JUDGMENTS;


 


(I)                                     LIENS SECURING CAPITAL LEASES PERMITTED
UNDER SECTION 7.03(E); PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER
ANY PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (II) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OR FAIR MARKET VALUE,
WHICHEVER IS LOWER, OF THE PROPERTY BEING ACQUIRED ON THE DATE OF ACQUISITION;


 


(J)                                     LIENS ON CAPITAL STOCK OF THE GUARANTORS
SECURING THE DEBT SECURITIES; AND


 


(K)                                  LIENS ON MARGIN ACCOUNTS ESTABLISHED IN
CONNECTION WITH SWAP CONTRACTS PERMITTED UNDER SECTION 7.11.


 

7.02                        Investments.  Make any Investments, except:

 


(A)                                  INVESTMENTS HELD BY THE BORROWER OR SUCH
SUBSIDIARY IN THE FORM OF CASH EQUIVALENTS;

 

55

--------------------------------------------------------------------------------


 


(B)                                 INVESTMENTS IN SUBSIDIARIES ALREADY WHOLLY
OWNED BY BORROWER AND/OR ITS SUBSIDIARIES AND THE JOINT VENTURES DESCRIBED ON
SCHEDULE 7.02;


 


(C)                                  INVESTMENTS MATURING WITHIN ONE YEAR FROM
THE DATE OF ACQUISITION IN DIRECT OBLIGATIONS OF OR OBLIGATIONS SUPPORTED BY,
THE FULL FAITH AND CREDIT OF, THE UNITED STATES OF AMERICA;


 


(D)                                 PURCHASES OF OPEN MARKET COMMERCIAL PAPER,
MATURING WITHIN 270 DAYS AFTER ACQUISITION THEREOF, WITH THE HIGHEST OR SECOND
HIGHEST CREDIT RATING GIVEN BY EITHER S & P OR MOODY’S AND INVESTMENTS IN MONEY
MARKET MUTUAL FUNDS WITH EQUIVALENT RATINGS;


 


(E)                                  ACQUISITIONS OF OR INVESTMENTS IN GAS
PROCESSING, TREATING, FRACTIONATION, TRANSMISSION, GATHERING AND STORAGE
FACILITIES, AND DOMESTIC OIL AND GAS PROPERTIES (WHETHER IN THE UNITED STATES OR
CANADA);


 


(F)                                    LOANS TO FINANCE THE PURCHASE BY
BORROWER’S EMPLOYEES OF CERTAIN REAL PROPERTY, PROVIDED THAT THE AGGREGATE
OUTSTANDING AMOUNT OF SUCH LOANS SHALL NOT EXCEED $500,000;


 


(G)                                 INVESTMENTS OF THE BORROWER IN ANY GUARANTOR
AND INVESTMENTS OF ANY GUARANTOR IN THE BORROWER OR IN ANOTHER GUARANTOR;


 


(H)                                 INVESTMENTS CONSISTING OF EXTENSIONS OF
CREDIT IN THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE
GRANT OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS
RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM FINANCIALLY
TROUBLED ACCOUNT DEBTORS TO THE EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT
OR LIMIT LOSS;


 


(I)                                     GUARANTEES PERMITTED BY SECTION 7.03;


 


(J)                                     INVESTMENTS OF THE BORROWER OR ANY
SUBSIDIARY MADE PURSUANT TO ANY SWAP CONTRACT PERMITTED UNDER SECTION 7.11; AND


 


(K)                                  OTHER INVESTMENTS NOT EXCEEDING $25,000,000
IN THE AGGREGATE IN ANY FISCAL YEAR OF THE BORROWER.


 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except (without duplication):

 


(A)                                  INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


 


(B)                                 INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF
AND LISTED ON SCHEDULE 7.03 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR
EXTENSIONS THEREOF; PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT
INCREASED AT THE TIME OF SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION
EXCEPT BY AN AMOUNT EQUAL TO A REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT
PAID, AND FEES AND EXPENSES REASONABLY INCURRED, IN CONNECTION WITH SUCH
REFINANCING AND BY AN AMOUNT EQUAL TO ANY EXISTING COMMITMENTS UNUTILIZED
THEREUNDER;

 

56

--------------------------------------------------------------------------------


 


(C)                                  GUARANTEES OF THE BORROWER OR ANY GUARANTOR
IN RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF THE BORROWER;


 


(D)                                 INDEBTEDNESS (CONTINGENT OR OTHERWISE) OF
THE BORROWER OR ANY SUBSIDIARY EXISTING OR ARISING UNDER ANY SWAP CONTRACT
PERMITTED UNDER SECTION 7.11; PROVIDED THAT SUCH SWAP CONTRACT DOES NOT CONTAIN
ANY PROVISION EXONERATING THE NON-DEFAULTING PARTY FROM ITS OBLIGATION TO MAKE
PAYMENTS ON OUTSTANDING TRANSACTIONS TO THE DEFAULTING PARTY;


 


(E)                                  INDEBTEDNESS UNDER LEASES, WHETHER CAPITAL
LEASES OR OPERATING LEASES, ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS IN
ARM’S-LENGTH TRANSACTIONS AT COMPETITIVE MARKET RATES UNDER COMPETITIVE TERMS
AND CONDITIONS CONSIDERING ALL ASPECTS THEREOF, PROVIDED THAT THE OBLIGATIONS
PAYABLE OVER THE REMAINING LIVES OF ANY SUCH LEASES (EXCLUDING OBLIGATIONS UNDER
OIL AND GAS LEASES, REAL ESTATE LEASES FOR OFFICE SPACE USED BY BORROWER, LEASES
FOR VEHICLES, OFFICE EQUIPMENT AND DATA PROCESSING EQUIPMENT AND GAS COMPRESSOR
AND GAS PROCESSING PLANT SITE LEASES) DO NOT IN THE AGGREGATE EXCEED
$85,000,000;


 


(F)                                    UNSECURED INDEBTEDNESS BETWEEN BORROWER
AND ANY GUARANTOR;


 


(G)                                 INDEBTEDNESS UNDER THE DEBT SECURITIES;


 


(H)                                 THE SUBORDINATED DEBT;


 


(I)                                     UNSECURED INDEBTEDNESS OF THE BORROWER
NOT DESCRIBED IN SUBSECTIONS (A) THROUGH (H) ABOVE WHICH MEETS THE FOLLOWING
REQUIREMENTS: (A) THE DOCUMENTATION EVIDENCING SUCH INDEBTEDNESS SHALL CONTAIN
NO TERMS, CONDITIONS OR DEFAULTS (OTHER THAN PRICING) WHICH ARE MORE FAVORABLE
TO THE THIRD PARTY CREDITOR THAN THOSE CONTAINED IN THIS AGREEMENT ARE TO
LENDERS, AS DETERMINED BY REQUIRED LENDERS IN THEIR DISCRETION (PROVIDED THAT
REQUIRED LENDERS SHALL MAKE ANY SUCH DETERMINATION CONSIDERING ANY AMENDMENTS OR
MODIFICATIONS TO THIS AGREEMENT EXISTING AT THE TIME OF THE INCURRENCE OF SUCH
INDEBTEDNESS) AND SHALL NOT CONTAIN ANY PROVISION WHICH ATTEMPTS TO MODIFY,
AMEND OR RESTRICT ANY OF THE RIGHTS OR REMEDIES OF AGENT OR LENDERS HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS, (B) SUCH INDEBTEDNESS SHALL HAVE NO
SCHEDULED PRINCIPAL PAYMENTS DUE PRIOR TO THE FINAL MATURITY OF THE OBLIGATIONS,
(C) AT THE TIME THE BORROWER INCURS SUCH INDEBTEDNESS, NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING HEREUNDER AND (D) IF SUCH
INDEBTEDNESS IS TO BE GUARANTEED BY ANY AFFILIATE OF THE BORROWER, THEN SUCH
THIRD PARTY LENDER(S) MUST ENTER INTO AN INTER-CREDITOR AGREEMENT WITH LENDERS,
IN FORM, SCOPE AND SUBSTANCE WHICH IS ACCEPTABLE TO REQUIRED LENDERS, AS
EVIDENCED BY THEIR WRITTEN CONSENT;


 


(J)                                     CP DEBT; AND


 


(K)                                  MISCELLANEOUS ITEMS OF UNSECURED
INDEBTEDNESS NOT DESCRIBED IN SUBSECTIONS (A) THROUGH (K) OF THIS SECTION 7.03
WHICH DO NOT IN THE AGGREGATE (TAKING INTO ACCOUNT ALL INDEBTEDNESS OF BORROWER
AND ITS SUBSIDIARIES) EXCEED $25,000,000 AT ANY ONE TIME OUTSTANDING.


 

7.04                        Fundamental Changes; Issuance of Stock.  Merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series

 

57

--------------------------------------------------------------------------------


 

of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 


(A)                                  THE BORROWER MAY MERGE WITH ANOTHER PERSON;
PROVIDED THAT THE BORROWER IS THE SURVIVING PERSON AND IMMEDIATELY AFTER SUCH
MERGER OR CONSOLIDATION, NO DEFAULT WOULD EXIST;


 


(B)                                 ANY SUBSIDIARY MAY MERGE WITH (I) THE
BORROWER, PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR SURVIVING
PERSON, OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES, PROVIDED THAT WHEN ANY
GUARANTOR IS MERGING WITH ANOTHER SUBSIDIARY, THE GUARANTOR SHALL BE THE
CONTINUING OR SURVIVING PERSON OR IF THE OTHER SUBSIDIARY IS THE CONTINUING OR
SURVIVING PERSON, SUCH SUBSIDIARY SHALL, PRIOR TO OR CONCURRENTLY WITH THE
MERGER, BECOME A GUARANTOR; AND


 


(C)                                  ANY SUBSIDIARY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE
BORROWER OR TO ANOTHER SUBSIDIARY; PROVIDED THAT IF THE TRANSFEROR IN SUCH A
TRANSACTION IS A GUARANTOR, THEN THE TRANSFEREE MUST EITHER BE THE BORROWER OR A
GUARANTOR OR IF THE TRANSFEREE IS ANOTHER SUBSIDIARY, SUCH SUBSIDIARY SHALL,
PRIOR TO OR CONCURRENTLY WITH RECEIVING THE TRANSFERRED ASSETS, BECOME A
GUARANTOR.


 

Neither the Borrower nor any Subsidiary will issue partnership interests, stock,
or other securities of Borrower or of any of Borrower’s Subsidiaries (other than
shares of its common stock or warrants to purchase its common stock or warrants
or options to acquire such common stock), nor will any Subsidiary of the
Borrower allow any diminution of the Borrower’s interest (direct or indirect)
therein; provided that preferred stock of the Borrower may be issued if such
preferred stock (including without limitation, the amount and terms thereof) has
been approved in writing by Required Lenders prior to the issuance thereof.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 


(A)                                  DISPOSITIONS OF OBSOLETE OR WORN OUT
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF
BUSINESS OR PROPERTY OTHERWISE NOT BEING USED IN THE OPERATIONS OF THE BORROWER
OR ANY SUBSIDIARY;


 


(B)                                 DISPOSITIONS OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS;


 


(C)                                  DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY
TO THE EXTENT THAT (I) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE
PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH
DISPOSITION ARE REASONABLY PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH
REPLACEMENT PROPERTY;


 


(D)                                 DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY
TO THE BORROWER OR TO A WHOLLY-OWNED SUBSIDIARY; PROVIDED THAT IF THE TRANSFEROR
OF SUCH PROPERTY IS A GUARANTOR, THE TRANSFEREE THEREOF MUST EITHER BE THE
BORROWER OR A GUARANTOR;


 


(E)                                  DISPOSITIONS PERMITTED BY SECTION 7.04;

 

58

--------------------------------------------------------------------------------


 


(F)                                    DISPOSITIONS OF PROPERTY BY THE BORROWER
AND ITS SUBSIDIARIES IN ARMS’ LENGTH TRANSACTIONS TO THIRD PARTIES THAT ARE NOT
AFFILIATES OF THE BORROWER FOR CONSIDERATION (I) SOLELY IN PROPERTY SIMILAR TO
THE PROPERTY BEING DISPOSED OF AND (II) WITH A FAIR MARKET VALUE THAT IS
EQUIVALENT TO THE FAIR MARKET VALUE OF THE PROPERTY BEING DISPOSED OF; AND


 


(G)                                 DISPOSITIONS BY THE BORROWER AND ITS
SUBSIDIARIES IN ARMS’ LENGTH TRANSACTIONS TO THIRD PARTIES THAT ARE NOT
AFFILIATES OF THE BORROWER AND WHICH ARE NOT OTHERWISE COVERED BY THIS
SECTION 7.05 FOR CONSIDERATION EQUAL TO THE FAIR MARKET VALUE THEREOF; PROVIDED
THAT (I) AT THE TIME OF SUCH DISPOSITION, NO DEFAULT SHALL EXIST OR WOULD RESULT
FROM SUCH DISPOSITION AND (II) THE AGGREGATE BOOK VALUE OF ALL PROPERTY DISPOSED
OF IN RELIANCE ON THIS CLAUSE (F) IN ANY FISCAL YEAR SHALL NOT EXCEED
$50,000,000.


 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 


(A)                                  THE BORROWER MAY DECLARE AND MAKE DIVIDEND
PAYMENTS TO ITS SHAREHOLDERS SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS AT
THE TIME SUCH DIVIDEND IS DECLARED OR PAID OR WOULD OCCUR AS A RESULT THEREOF;


 


(B)                                 EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS
TO THE BORROWER AND ANY GUARANTOR;


 


(C)                                  THE BORROWER AND EACH SUBSIDIARY MAY
DECLARE AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE
COMMON STOCK OR OTHER COMMON EQUITY INTERESTS OF SUCH PERSON;


 


(D)                                 SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, OR WILL OCCUR AS A RESULT THEREOF, BORROWER AND
EACH SUBSIDIARY MAY MAKE CONTRIBUTIONS, PURCHASES, REDEMPTIONS, ACQUISITIONS AND
RETIREMENTS WITH RESPECT TO ANY SHARES OF ITS CAPITAL STOCK;


 


(E)                                  THE BORROWER AND EACH SUBSIDIARY MAY
PURCHASE, REDEEM OR OTHERWISE ACQUIRE SHARES OF ITS COMMON STOCK OR OTHER COMMON
EQUITY INTERESTS OR WARRANTS OR OPTIONS TO ACQUIRE ANY SUCH SHARES WITH THE
PROCEEDS RECEIVED FROM THE SUBSTANTIALLY CONCURRENT ISSUE OF NEW SHARES OF ITS
COMMON STOCK OR OTHER COMMON EQUITY INTERESTS;


 


(F)                                    THE BORROWER MAY MAKE RESTRICTED PAYMENTS
WITH RESPECT TO THE DEBT SECURITIES SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
EXISTS AT THE TIME THEREOF OR WILL OCCUR AS A RESULT THEREOF.


 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length

 

59

--------------------------------------------------------------------------------


 

transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to transactions between or among the Borrower and
any Guarantor or between and among any Guarantors.

 

7.09                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement, any other Loan Document, the Contractual
Obligations entered into pursuant to the Debt Securities, and the Indenture)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to the Borrower
or any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(e) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.11                        Limitation for Net Products Exposure.  Enter into,
or otherwise be a party to any Swap Contract that does not comply with the Risk
Management Policy.  Furthermore, the aggregate value at risk, or VaR limits (as
defined below), calculated in accordance with the Risk Management Policy, shall
not at any time exceed $5,000,000.  For purposes of this Section 7.11, the term
“VaR limits” means the maximum allowable change in aggregate mark-to-market
(i.e., unrealized losses) dollars, with a given probability, over a one-day time
horizon (as provided in the Risk Management Policy).

 

7.12                        Financial Covenants.

 


(A)                                  INTEREST COVERAGE RATIO.  PERMIT THE
INTEREST COVERAGE RATIO AS OF THE END OF ANY FISCAL QUARTER OF THE BORROWER,
CALCULATED FOR THE FOUR CONSECUTIVE FISCAL QUARTERS THEN ENDED, TO BE LESS THAN
3.0 TO 1.0.


 


(B)                                 DEBT TO CAPITALIZATION RATIO.  PERMIT THE
DEBT TO CAPITALIZATION RATIO FOR ANY FISCAL QUARTER OF THE BORROWER TO BE
GREATER THAN 0.55 TO 1.0.


 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 


(A)                                  NON-PAYMENT.  THE BORROWER OR ANY OTHER
LOAN PARTY FAILS TO PAY (I) WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT
OF PRINCIPAL OF ANY LOAN OR ANY L/C OBLIGATION, OR

 

60

--------------------------------------------------------------------------------


 


(II) WITHIN TEN DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST ON ANY LOAN OR ON
ANY L/C OBLIGATION, OR ANY COMMITMENT FEE OR OTHER FEE DUE HEREUNDER, OR
(III) WITHIN TEN DAYS AFTER THE SAME BECOMES DUE, ANY OTHER AMOUNT PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR


 


(B)                                 SPECIFIC COVENANTS.  THE BORROWER FAILS TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTIONS
6.03, 6.12, 6.13 OR 6.14 OR IN ARTICLE VII; OR


 


(C)                                  OTHER DEFAULTS.  ANY LOAN PARTY OR ANY
OTHER SUBSIDIARY THAT HAS EXECUTED AND DELIVERED A STOCK PLEDGE FAILS TO PERFORM
OR OBSERVE ANY OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION (A) OR
(B) ABOVE) CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR
OBSERVED AND SUCH FAILURE CONTINUES FOR 30 DAYS; OR


 


(D)                                 REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE
BY OR ON BEHALF OF ANY LOAN PARTY OR ANY OTHER SUBSIDIARY THAT HAS EXECUTED AND
DELIVERED A STOCK PLEDGE OR ANY LOAN DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN
CONNECTION THEREWITH, SHALL BE INCORRECT OR MISLEADING WHEN MADE OR DEEMED MADE
AND SUCH REPRESENTATION OR WARRANTY DOES NOT BECOME TRUE AND CORRECT WITHIN
THIRTY (30) DAYS; OR


 


(E)                                  CROSS-DEFAULT.


 

(I)                                     THE BORROWER OR ANY SUBSIDIARY (A) FAILS
TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY OF THE DEBT
SECURITIES OR THE SUBORDINATED DEBT, OR (B) FAILS TO OBSERVE OR PERFORM ANY
OTHER AGREEMENT OR CONDITION RELATING TO THE DEBT SECURITIES OR THE SUBORDINATED
DEBT, OR ANY OTHER EVENT OCCURS, IN THE INSTANCE OF BOTH THE CIRCUMSTANCES OF
(I)(A) AND (I)(B), THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO
PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH
THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME
DUE OR TO BE REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR
OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY; OR

 

(II)                                  THE BORROWER OR ANY SUBSIDIARY (A) FAILS
TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS
OR GUARANTEE (OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP
CONTRACTS, THE DEBT SECURITIES AND THE SUBORDINATED DEBT), (B) FAILS TO OBSERVE
OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR
GUARANTEE OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO, OR ANY OTHER EVENT OCCURS, IN THE INSTANCE OF BOTH THE
CIRCUMSTANCES OF (II)(A) AND (II)(B), THE EFFECT OF WHICH DEFAULT OR OTHER EVENT
IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR THE
BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE (OR A TRUSTEE OR AGENT ON BEHALF
OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE
GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE
OR TO BE REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR
OTHERWISE), OR AN OFFER TO REPURCHASE,

 

61

--------------------------------------------------------------------------------


 

PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED
MATURITY, OR SUCH GUARANTEE TO BECOME PAYABLE OR CASH COLLATERAL IN RESPECT
THEREOF TO BE DEMANDED UNLESS THE BORROWER OR A SUBSIDIARY IS CONTESTING THE
VALIDITY OF SUCH OBLIGATION BY APPROPRIATE PROCEEDINGS AND HAS SET ASIDE ON ITS
BOOKS ADEQUATE ALLOWANCE ACCOUNTS THEREFOR IN ACCORDANCE WITH GAAP; OR

 

(III)                               THERE OCCURS UNDER ANY SWAP CONTRACT AN
EARLY TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY
EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH THE BORROWER OR ANY
SUBSIDIARY IS THE DEFAULTING PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY
TERMINATION EVENT (AS SO DEFINED IN SUCH SWAP CONTRACT) UNDER SUCH SWAP CONTRACT
AS TO WHICH THE BORROWER OR ANY SUBSIDIARY IS AN AFFECTED PARTY (AS SO DEFINED)
THAT IN THE CASE OF (A) OR (B) CAUSES BORROWER OR ANY SUBSIDIARY TO BECOME
OBLIGATED TO MAKE PAYMENTS TO THE COUNTERPARTY THEREUNDER AND THE AGGREGATE
AMOUNT OF ALL SUCH PAYMENTS FOR WHICH BORROWER IS OBLIGATED UNDER SWAP CONTRACTS
AT ANY TIME EXCEEDS $10,000,000; OR

 


(F)                                    INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR
OFFICER FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS
APPOINTED WITHOUT THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT
CONTINUES UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART
OF ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR


 


(G)                                 INABILITY TO PAY DEBTS; ATTACHMENT.  (I) THE
BORROWER OR ANY SUBSIDIARY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR
FAILS GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT
OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ANY OF
THE COLLATERAL OR ALL OR ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON
AND IS NOT RELEASED, VACATED OR FULLY BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR
LEVY; OR


 


(H)                                 JUDGMENTS.  THERE IS ENTERED AGAINST THE
BORROWER OR ANY SUBSIDIARY (I) DURING ANY FISCAL YEAR OF THE BORROWER, ANY ONE
OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT EXCEEDING $10,000,000 (TO THE EXTENT NOT COVERED BY INDEPENDENT
THIRD-PARTY INSURANCE AS TO WHICH THE INSURER DOES NOT DISPUTE COVERAGE), OR
(II) ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR COULD REASONABLY
BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT
AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR
UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 10 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING
APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


 


(I)                                     ERISA.  (I) AN ERISA EVENT OCCURS WITH
RESPECT TO A PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER UNDER TITLE IV OF
ERISA TO THE PENSION PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN

 

62

--------------------------------------------------------------------------------


 


AN AGGREGATE AMOUNT IN EXCESS OF $10,000,000, OR (II) THE BORROWER OR ANY ERISA
AFFILIATE FAILS TO PAY WHEN DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE
PERIOD, ANY INSTALLMENT PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER
SECTION 4201 OF ERISA UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN
EXCESS OF $10,000,000; OR


 


(J)                                     INVALIDITY OF LOAN DOCUMENTS.  ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR SATISFACTION IN FULL OF ALL THE
OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR ANY
OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY LOAN
DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR FURTHER LIABILITY OR
OBLIGATION UNDER ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE, TERMINATE OR RESCIND
ANY LOAN DOCUMENT; OR


 


(K)                                  CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE
OF CONTROL WITH RESPECT TO THE BORROWER; OR


 


(L)                                     DEBT SECURITIES.  WITHOUT THE EXPRESS
PRIOR WRITTEN CONSENT OF REQUIRED LENDERS, THE BORROWER AMENDS OR MODIFIES THE
TERMS OF ANY OF THE DOCUMENTS OR INSTRUMENTS GOVERNING, OR OTHERWISE EXECUTED IN
CONNECTION WITH, ANY OF THE DEBT SECURITIES (INCLUDING, BUT NOT LIMITED TO, AN
AMENDMENT OR MODIFICATION TO SHORTEN THE MATURITY OF THE DEBT SECURITIES OR
INCREASE THE MAXIMUM PRINCIPAL AMOUNT OF THE DEBT SECURITIES); PROVIDED,
HOWEVER, THAT WITHOUT THE CONSENT OF ANY LENDER, THE BORROWER MAY AMEND SUCH
DOCUMENTS OR INSTRUMENTS (1) TO INCREASE THE INTEREST RATE OR FEES PAYABLE UNDER
OR WITH RESPECT TO THE DEBT SECURITIES, (2) TO CONFORM TO AMENDMENTS OR
MODIFICATIONS MADE TO THE LOAN DOCUMENTS, AND (3) TO MAKE CHANGES IN THE
ADMINISTRATION OF THE DEBT SECURITIES; OR


 


(M)                               SUBORDINATED DEBT.  WITHOUT THE EXPRESS PRIOR
WRITTEN CONSENT OF REQUIRED LENDERS, THE BORROWER AMENDS OR MODIFIES THE TERMS
OF ANY OF THE DOCUMENTS OR INSTRUMENTS GOVERNING, OR OTHERWISE EXECUTED IN
CONNECTION WITH, THE SUBORDINATED DEBT, INCLUDING BUT NOT LIMITED TO, AN
AMENDMENT OR MODIFICATION TO (A) SHORTEN THE MATURITY OF THE SUBORDINATED DEBT,
(B) INCREASE THE MAXIMUM PRINCIPAL AMOUNT OF THE SUBORDINATED DEBT, OR
(C) MODIFY THE TERMS OF THE SUBORDINATION OF THE SUBORDINATED DEBT TO THE SENIOR
DEBT; OR


 


(N)                                 PREFERRED STOCK.  WITHOUT THE EXPRESS PRIOR
WRITTEN CONSENT OF REQUIRED LENDERS, THE BORROWER AMENDS OR MODIFIES ANY TERM OF
THE PREFERRED STOCK EXCEPT FOR MODIFICATIONS TO CORRECT ANY NON-SUBSTANTIVE
AMBIGUITY OR DEFECT IN THE DOCUMENTS GOVERNING ANY SUCH PREFERRED STOCK.


 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 


(A)                                  DECLARE THE COMMITMENT OF EACH LENDER TO
MAKE LOANS AND ANY OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO
BE TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;

 

63

--------------------------------------------------------------------------------


 


(B)                                 DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER
AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;


 


(C)                                  REQUIRE THAT THE BORROWER CASH
COLLATERALIZE THE L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING
AMOUNT THEREOF); AND


 


(D)                                 EXERCISE ON BEHALF OF ITSELF AND THE LENDERS
ALL RIGHTS AND REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS
OR APPLICABLE LAW;


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations (after
distribution of any proceeds received by Administrative Agent under the Security
Documents in accordance with the terms of the Intercreditor Agreement) shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 

64

--------------------------------------------------------------------------------


 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX.
ADMINISTRATIVE AGENT


 

9.01                        Appointment and Authorization of Administrative
Agent.

 


(A)                                  EACH OF THE LENDERS AND THE L/C ISSUER
HEREBY IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES THE ADMINISTRATIVE AGENT
TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS
ARE EXPRESSLY DELEGATED TO IT BY THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (INCLUDING, WITHOUT LIMITATION, AS A SECURED PARTY UNDER ANY SECURITY
DOCUMENT), TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED ELSEWHERE HEREIN OR IN
ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, NOR SHALL THE
ADMINISTRATIVE AGENT HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP WITH
ANY LENDER OR PARTICIPANT, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST THE
ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING
SENTENCE, THE USE OF THE TERM “AGENT” HEREIN AND IN THE OTHER LOAN DOCUMENTS
WITH REFERENCE TO THE ADMINISTRATIVE AGENT IS NOT INTENDED TO CONNOTE ANY
FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY
DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, SUCH TERM IS USED MERELY AS A MATTER
OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE
RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.


 


(B)                                 THE L/C ISSUER SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND
IMMUNITIES (I) PROVIDED TO THE ADMINISTRATIVE AGENT IN THIS ARTICLE IX WITH
RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION
WITH LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND THE
APPLICATIONS AND AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO SUCH LETTERS OF
CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN THIS ARTICLE IX
AND IN THE DEFINITION OF “AGENT-RELATED PERSON” INCLUDED THE L/C ISSUER WITH
RESPECT TO SUCH ACTS OR OMISSIONS, AND (II) AS ADDITIONALLY PROVIDED HEREIN WITH
RESPECT TO THE L/C ISSUER.

 

65

--------------------------------------------------------------------------------


 


(C)                                  THE PROVISIONS OF THIS ARTICLE IX ARE
SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C
ISSUER, AND NEITHER THE BORROWER NOR ANY OTHER LOAN PARTY SHALL HAVE RIGHTS AS A
THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.


 

9.02                        Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

 

9.03                        Liability of Administrative Agent.  No Agent-Related
Person shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (in all cases, whether or not arising, in
whole or in part, out of the negligence of such Agent-Related Person, except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder.  No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.

 

9.04                        Reliance by Administrative Agent.

 


(A)                                  THE ADMINISTRATIVE AGENT SHALL BE ENTITLED
TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING,
COMMUNICATION, SIGNATURE, RESOLUTION, REPRESENTATION, NOTICE, CONSENT,
CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX OR TELEPHONE MESSAGE,
ELECTRONIC MAIL MESSAGE, STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY
IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER
PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING
COUNSEL TO ANY LOAN PARTY), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED
BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED
IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER ANY LOAN DOCUMENT UNLESS IT
SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS AS IT
DEEMS APPROPRIATE AND, IF IT SO REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS
SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY
BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION. 
THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN
ACCORDANCE WITH A REQUEST OR CONSENT OF THE REQUIRED LENDERS (OR SUCH GREATER
NUMBER OF LENDERS AS MAY BE EXPRESSLY REQUIRED HEREBY IN ANY INSTANCE) AND SUCH
REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING
UPON ALL THE LENDERS.

 

66

--------------------------------------------------------------------------------


 


(B)                                 FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THE CONDITIONS SPECIFIED IN SECTION 4.01, EACH LENDER THAT HAS SIGNED THIS
AGREEMENT SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE
SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER REQUIRED THEREUNDER TO BE
CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO A LENDER UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM SUCH LENDER PRIOR TO THE
PROPOSED CLOSING DATE SPECIFYING ITS OBJECTION THERETO.


 

9.05                        Notice of Default.  The Administrative Agent shall
not, except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”  The Administrative Agent shall take such
action with respect to such Default as may be directed by the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

 

9.06                        Credit Decision; Disclosure of Information by
Administrative Agent.  Each Lender acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by the Administrative
Agent hereafter taken, including any consent to and acceptance of any assignment
or review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder.  Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial

 

67

--------------------------------------------------------------------------------


 

and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

9.07                        Indemnification of Administrative Agent.  Whether or
not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it, including any
Indemnified Liabilities in all cases, whether or not caused by or arising, in
whole or in part, out of the negligence of the Indemnitee; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower.  The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.

 

9.08                        Administrative Agent in its Individual Capacity. 
Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Bank of America were not the Administrative Agent or the L/C Issuer
hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them.  With respect
to its Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or the L/C Issuer, and the terms “Lender”
and “Lenders” include Bank of America in its individual capacity.

 

9.09                        Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 30 days’ notice to the Lenders. 
If the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders, which successor administrative agent shall be consented to by the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed). 
If no successor

 

68

--------------------------------------------------------------------------------


 

administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrower, a successor administrative agent
from among the Lenders; provided that if the Administrative Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of its appointment as successor administrative
agent hereunder, the Person acting as such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such retiring Administrative Agent.  After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article IX and Sections 10.04 and 10.05 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.10                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 


(A)                                  TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS,
L/C OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE
SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE
CLAIMS OF THE LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND
THE ADMINISTRATIVE

 

69

--------------------------------------------------------------------------------


 


AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE
LENDERS AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.03(I) AND 2.03(J), 2.08
AND 10.04) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


 


(B)                                 TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.11                        Collateral and Guaranty Matters.  The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 


(A)                                  TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED
TO OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON
TERMINATION OF THE AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS
(OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR
TERMINATION OF ALL LETTERS OF CREDIT, (II) THAT IS PART OF A DISPOSITION OF
PROPERTY PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR IS PERMITTED TO
BE RELEASED UNDER SECTION 6.13, OR (III) SUBJECT TO SECTION 10.01, IF APPROVED,
AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED LENDERS;


 


(B)                                 TO SUBORDINATE ANY LIEN ON ANY PROPERTY
GRANTED TO OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE
HOLDER OF ANY LIEN ON SUCH PROPERTY THAT IS PERMITTED BY SECTION 7.01(I);


 


(C)                                  TO RELEASE ANY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE GUARANTY OR ANY SUBSIDIARY FROM ITS STOCK PLEDGE IF SUCH
PERSON CEASES TO BE A SUBSIDIARY OR MATERIAL SUBSIDARY, IF APPLICABLE, AS A
RESULT OF A TRANSACTION PERMITTED HEREUNDER OR CEASES TO BE A GUARANTOR AS
PROVIDED UNDER SECTION 6.13 OR SUBJECT TO A STOCK PLEDGE AS PROVIDED UNDER
SECTION 6.13; AND


 


(D)                                 TO ENTER INTO THE INTERCREDITOR AGREEMENT OF
EVEN DATE HEREWITH BY AND AMONG THE LENDERS AND PRUDENTIAL, AS FROM TIME TO TIME
AMENDED, (A COPY OF WHICH WILL BE REVIEWED BY EACH LENDER AND THE L/C ISSUER
PRIOR TO THE EXECUTION AND DELIVER THERETO) ON BEHALF OF LENDERS.


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in

 

70

--------------------------------------------------------------------------------


 

particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11.

 

9.12                        Other Agents; Arrangers and Managers.  None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “co-agent,”
“book manager,” “lead manager,” “arranger,” “lead arranger” or “co-arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 


ARTICLE X.
MISCELLANEOUS


 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 


(A)                                  WAIVE ANY CONDITION SET FORTH IN
SECTION 4.01(A) OR (B) WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(B)                                 EXTEND OR INCREASE THE COMMITMENT OF ANY
LENDER (OR REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER;


 


(C)                                  POSTPONE ANY DATE FIXED BY THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT FOR ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER
AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;


 


(D)                                 REDUCE THE PRINCIPAL OF, OR THE RATE OF
INTEREST SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE
(III) OF THE SECOND PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR CHANGE THE MANNER OF
COMPUTATION OF ANY FINANCIAL RATIO (INCLUDING ANY CHANGE IN ANY APPLICABLE
DEFINED TERM) USED IN DETERMINING THE APPLICABLE RATE THAT WOULD RESULT IN A
REDUCTION OF ANY INTEREST RATE ON ANY LOAN OR ANY FEE PAYABLE HEREUNDER WITHOUT
THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY; PROVIDED, HOWEVER,
THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL BE NECESSARY (I) TO WAIVE
ANY OBLIGATION OF THE BORROWER TO PAY INTEREST AT THE DEFAULT RATE OR (II) TO
AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED TERM USED THEREIN) EVEN
IF THE EFFECT OF SUCH

 

71

--------------------------------------------------------------------------------


 


AMENDMENT WOULD BE TO REDUCE THE RATE OF INTEREST ON ANY LOAN OR L/C BORROWING
OR TO REDUCE ANY FEE PAYABLE HEREUNDER;


 


(E)                                  CHANGE SECTION 2.11 OR SECTION 8.03 IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(F)                                    CHANGE ANY PROVISION OF THIS SECTION OR
THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING
THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY
ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(G)                                 RELEASE ANY GUARANTOR FROM THE GUARANTY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER UNLESS AUTHORIZED BY SECTION 6.13 OR
SECTION 9.11(C) OR REQUIRED BY ANY APPLICABLE PUC OR FERC; OR


 


(H)                                 RELEASE ANY COLLATERAL FROM ANY SECURITY
DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER UNLESS AUTHORIZED SUCH
RELEASE IS AUTHORIZED BY SECTION 6.14 OR SECTION 9.11(C) OR REQUIRED BY ANY
APPLICABLE PUC OR FERC.


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

10.02                 Notices and Other Communications; Facsimile Copies.

 


(A)                                  GENERAL.  UNLESS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER
SHALL BE IN WRITING (INCLUDING BY FACSIMILE TRANSMISSION).  ALL SUCH WRITTEN
NOTICES SHALL BE MAILED, FAXED OR DELIVERED TO THE APPLICABLE ADDRESS, FACSIMILE
NUMBER OR (SUBJECT TO SUBSECTION (C) BELOW) ELECTRONIC MAIL ADDRESS, AND ALL
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY
TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:


 

(I)                                     IF TO THE BORROWER, THE ADMINISTRATIVE
AGENT OR THE L/C ISSUER, TO THE ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02 OR TO
SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE
NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE OTHER PARTIES;
AND

 

72

--------------------------------------------------------------------------------


 

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY
IN A NOTICE TO THE BORROWER, THE ADMINISTRATIVE AGENT AND THE L/C ISSUER.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent and the L/C Issuer pursuant to
Article II shall not be effective until actually received by such Person.  In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

 


(B)                                 EFFECTIVENESS OF FACSIMILE DOCUMENTS AND
SIGNATURES.  LOAN DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY FACSIMILE.  THE
EFFECTIVENESS OF ANY SUCH DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO APPLICABLE
LAW, HAVE THE SAME FORCE AND EFFECT AS MANUALLY-SIGNED ORIGINALS AND SHALL BE
BINDING ON ALL LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS.  THE
ADMINISTRATIVE AGENT MAY ALSO REQUIRE THAT ANY SUCH DOCUMENTS AND SIGNATURES BE
CONFIRMED BY A MANUALLY-SIGNED ORIGINAL THEREOF; PROVIDED, HOWEVER, THAT THE
FAILURE TO REQUEST OR DELIVER THE SAME SHALL NOT LIMIT THE EFFECTIVENESS OF ANY
FACSIMILE DOCUMENT OR SIGNATURE.


 


(C)                                  LIMITED USE OF ELECTRONIC MAIL.  ELECTRONIC
MAIL AND INTERNET AND INTRANET WEBSITES MAY BE USED ONLY TO DISTRIBUTE ROUTINE
COMMUNICATIONS, SUCH AS FINANCIAL STATEMENTS AND OTHER INFORMATION AS PROVIDED
IN SECTION 6.01 AND SECTION 6.02, AND TO DISTRIBUTE LOAN DOCUMENTS FOR EXECUTION
BY THE PARTIES THERETO, AND MAY NOT BE USED FOR ANY OTHER PURPOSE.


 


(D)                                 THE PLATFORM.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OR ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL ANY OF THE AGENT- RELATED PERSONS HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET IN ALL CASES
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE
OF THE AGENT PARTY, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT

 

73

--------------------------------------------------------------------------------


 


JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


 


(E)                                  CHANGE OF ADDRESS, ETC.  EACH OF THE
BORROWER, THE ADMINISTRATIVE AGENT, AND THE L/C ISSUER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER.  IN ADDITION,
EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME TO
ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS,
CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO
WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE
INSTRUCTIONS FOR SUCH LENDER.


 


(F)                                    RELIANCE BY ADMINISTRATIVE AGENT AND
LENDERS.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND
ACT UPON ANY NOTICES ISSUED IN ACCORDANCE WITH SECTION 10.02(A) (INCLUDING
TELEPHONIC LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER EVEN
IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE
OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN,
OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY
CONFIRMATION THEREOF.  THE BORROWER SHALL INDEMNIFY EACH AGENT-RELATED PERSON
AND EACH LENDER FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM
THE RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF
THE BORROWER.  ALL TELEPHONIC NOTICES TO AND OTHER COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.


 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.04                 Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent and L/C Issuer for all
reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs

 

74

--------------------------------------------------------------------------------


 

and expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs.  The foregoing costs and
expenses shall include all reasonable search, filing, recording, title insurance
and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the reasonable
cost of independent public accountants and other outside experts retained by the
Administrative Agent or any Lender.  All amounts due under this Section 10.04
shall be payable within ten Business Days after demand therefor.  The agreements
in this Section shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.

 

10.05                 Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person (and each sub-agent thereof), L/C
Issuer, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee by any third party or by any Loan Party or in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (c) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related in any way to
the Borrower, any Subsidiary or any other Loan Party, or(d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  All amounts due under this Section 10.05 shall be payable within
ten Business Days after demand therefor.  The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the

 

75

--------------------------------------------------------------------------------


 

termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.06                 Reimbursement by Lenders.  To the extent that the Borrower
for any reason fails to indefeasibly pay any amount required under Sections
10.04 or 10.05 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Agent-Related Person of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Agent-Related Person, as the case may be,
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Agent-Related Person of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this Section 10.06 are subject to the provisions of Section 2.11(c).

 

10.07                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.08                 Successors and Assigns.

 


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN
OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE
ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION,
(II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF
SUBSECTION (D) OF THIS SECTION, OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A
SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF SUBSECTION (F) OF THIS
SECTION (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO
SHALL BE NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL
BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT
PROVIDED IN SUBSECTION (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE INDEMNITEES) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.

 

76

--------------------------------------------------------------------------------


 


(B)                                 ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR
MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SUBSECTION (B), PARTICIPATIONS IN L/C
OBLIGATIONS) AT THE TIME OWING TO IT); PROVIDED THAT (I) EXCEPT IN THE CASE OF
AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT OR IN THE CASE OF AN ASSIGNMENT
TO A LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND (AS DEFINED IN
SUBSECTION (G) OF THIS SECTION) WITH RESPECT TO A LENDER, THE AGGREGATE AMOUNT
OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER)
SUBJECT TO EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND
ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE
AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF
THE TRADE DATE, SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF THE
ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE BORROWER OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED); (II) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED; (III) ANY ASSIGNMENT OF A COMMITMENT MUST BE APPROVED BY THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER UNLESS THE PERSON THAT IS THE PROPOSED
ASSIGNEE IS ITSELF A LENDER (WHETHER OR NOT THE PROPOSED ASSIGNEE WOULD
OTHERWISE QUALIFY AS AN ELIGIBLE ASSIGNEE); AND (IV) THE PARTIES TO EACH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT
AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500. 
SUBJECT TO ACCEPTANCE AND RECORDING THEREOF BY THE ADMINISTRATIVE AGENT PURSUANT
TO SUBSECTION (C) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION, THE ELIGIBLE ASSIGNEE THEREUNDER SHALL BE A
PARTY TO THIS AGREEMENT AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER
THIS AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE
INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04, 3.05, 10.04 AND 10.05,
WITH RESPECT TO FACTS AND CIRCUMSTANCES OCCURRING PRIOR TO THE EFFECTIVE DATE OF
SUCH ASSIGNMENT).  UPON REQUEST, THE BORROWER (AT ITS EXPENSE) SHALL EXECUTE AND
DELIVER A NOTE TO THE ASSIGNEE LENDER.  ANY ASSIGNMENT OR TRANSFER BY A LENDER
OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS
SUBSECTION SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH
LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
SUBSECTION (D) OF THIS SECTION.


 


(C)                                  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

77

--------------------------------------------------------------------------------


 


(D)                                 ANY LENDER MAY AT ANY TIME, WITHOUT THE
CONSENT OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL
PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY
OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR
A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION DESCRIBED IN THE FIRST PROVISO TO
SECTION 10.01 THAT DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO
SUBSECTION (E) OF THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL
BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04 AND 3.05 TO THE SAME EXTENT
AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
SUBSECTION (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.09 AS THOUGH IT
WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.11 AS
THOUGH IT WERE A LENDER.


 


(E)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT
THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 3.01 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION
SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWER, TO COMPLY WITH SECTION 10.15 AS THOUGH IT WERE A LENDER.


 


(F)                                    ANY LENDER MAY AT ANY TIME PLEDGE OR
ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH
LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(G)                                 AS USED HEREIN, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has

 

78

--------------------------------------------------------------------------------


 

occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries and, provided further, that any such Eligible
Assignee shall have capital and surplus in excess of $1,000,000,000 and, in
Administrative Agent’s reasonable opinion, has experience in lending to
companies in the oil and gas business.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 


(H)                                 THE WORDS “EXECUTION,” “SIGNED,”
“SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION SHALL BE
DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN ELECTRONIC
FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 

10.09                 Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Loan
Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions.  For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is available to
the Administrative Agent or any

 

79

--------------------------------------------------------------------------------


 

Lender on a nonconfidential basis prior to disclosure by any Loan Party;
provided that, in the case of information received in writing from a Loan Party
after the date hereof, such information is clearly identified in writing at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

10.10                 Set-off.  In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender L/C Issuer to
or for the credit or the account of the respective Loan Parties against any and
all Obligations owing to such Lender hereunder or under any other Loan Document,
now or hereafter existing, irrespective of whether or not the Administrative
Agent or such Lender L/C Issuer shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or indebtedness.  Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

 

10.11                 Interest Rate Limitation.  Agent, LC Issuer, Lenders, the
Borrower and Guarantors intend to contract in strict compliance with applicable
usury law from time to time in effect.  In furtherance thereof such Persons
stipulate and agree that none of the terms and provisions contained in the Loan
Documents shall ever be construed to create a contract to pay, for the use,
forbearance or detention of money, interest in excess of the maximum amount of
interest permitted to be charged by applicable law from time to time in effect. 
Neither the Borrower nor any Guarantor nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully charged under applicable law from time to time in effect, and the
provisions of this section shall control over all other provisions of the Loan
Documents which may be in conflict or apparent conflict herewith.  Agent, LC
Issuer and Lenders expressly disavow any intention to charge or collect
excessive unearned interest or finance charges in the event the maturity of any
Obligation is accelerated.  If (a) the maturity of any Obligation is accelerated
for any reason, (b) any Obligation is prepaid and as a result any amounts held
to constitute interest are determined to be in excess of the legal maximum, or
(c) Agent, LC Issuer or any Lender or

 

80

--------------------------------------------------------------------------------


 

any other holder of any or all of the Obligations shall otherwise collect moneys
which are determined to constitute interest which would otherwise increase the
interest on any or all of the Obligations to an amount in excess of that
permitted to be charged by applicable law then in effect, then all sums
determined to constitute interest in excess of such legal limit shall, without
penalty, be promptly applied to reduce the then outstanding principal of the
related Obligations or, at Agent’s, LC Issuer’s or such Lender’s or holder’s
option, promptly returned to the Borrower or the other payor thereof upon such
determination.  In determining whether or not the interest paid or payable,
under any specific circumstance, exceeds the maximum amount permitted under
applicable law, Agent, LC Issuer, Lenders and the Related Persons (and any other
payors thereof) shall to the greatest extent permitted under applicable law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the instruments evidencing the
Obligations in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable law in order to lawfully charge the maximum amount of interest
permitted under applicable law.  In the event applicable law provides for an
interest ceiling under Chapter 303 of the Texas Finance Code, as amended, for
that day, the ceiling shall be the “weekly ceiling” as defined in the Texas
Finance Code, provided that if any applicable law permits greater interest, the
law permitting the greatest interest shall apply and shall be used when
appropriate in determining the Highest Lawful Rate.  As used in this section the
term “applicable law” means the laws of the State of Texas or the laws of the
United States of America, whichever laws allow the greater interest, as such
laws now exist or may be changed or amended or come into effect in the future.

 

10.12                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

10.13                 Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

81

--------------------------------------------------------------------------------


 

10.14                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.15                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.16                 Tax Forms.

 


(A)                                  (I)                                    
EACH LENDER THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF
SECTION 7701(A)(30) OF THE CODE (A “FOREIGN LENDER”) SHALL DELIVER TO THE
ADMINISTRATIVE AGENT, PRIOR TO RECEIPT OF ANY PAYMENT SUBJECT TO WITHHOLDING
UNDER THE CODE (OR UPON ACCEPTING AN ASSIGNMENT OF AN INTEREST HEREIN), TWO DULY
SIGNED COMPLETED COPIES OF EITHER IRS FORM W-8BEN OR ANY SUCCESSOR THERETO
(RELATING TO SUCH FOREIGN LENDER AND ENTITLING IT TO AN EXEMPTION FROM, OR
REDUCTION OF, WITHHOLDING TAX ON ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER
BY THE BORROWER PURSUANT TO THIS AGREEMENT) OR IRS FORM W-8ECI OR ANY SUCCESSOR
THERETO (RELATING TO ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER BY THE
BORROWER PURSUANT TO THIS AGREEMENT) OR SUCH OTHER EVIDENCE SATISFACTORY TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT SUCH FOREIGN LENDER IS ENTITLED TO AN
EXEMPTION FROM, OR REDUCTION OF, U.S. WITHHOLDING TAX, INCLUDING ANY EXEMPTION
PURSUANT TO SECTION 881(C) OF THE CODE.  THEREAFTER AND FROM TIME TO TIME, EACH
SUCH FOREIGN LENDER SHALL (A) PROMPTLY SUBMIT TO THE ADMINISTRATIVE AGENT SUCH
ADDITIONAL DULY COMPLETED AND SIGNED COPIES OF ONE OF SUCH FORMS (OR SUCH
SUCCESSOR FORMS AS SHALL BE ADOPTED FROM TIME TO TIME BY THE RELEVANT UNITED
STATES TAXING AUTHORITIES) AS MAY THEN BE AVAILABLE UNDER THEN CURRENT UNITED
STATES LAWS AND REGULATIONS TO AVOID, OR SUCH EVIDENCE AS IS SATISFACTORY TO THE
BORROWER AND THE ADMINISTRATIVE AGENT OF ANY AVAILABLE EXEMPTION FROM OR
REDUCTION OF, UNITED STATES WITHHOLDING TAXES IN RESPECT OF ALL PAYMENTS TO BE
MADE TO SUCH FOREIGN LENDER BY THE BORROWER PURSUANT TO THIS AGREEMENT,
(B) PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF ANY CHANGE IN CIRCUMSTANCES
WHICH WOULD MODIFY OR RENDER INVALID ANY CLAIMED EXEMPTION OR REDUCTION, AND
(C) TAKE SUCH STEPS AS SHALL NOT BE MATERIALLY DISADVANTAGEOUS TO IT, IN THE
REASONABLE JUDGMENT OF SUCH LENDER, AND AS MAY BE REASONABLY NECESSARY
(INCLUDING THE RE-DESIGNATION OF ITS LENDING OFFICE) TO AVOID ANY

 

82

--------------------------------------------------------------------------------


 


REQUIREMENT OF APPLICABLE LAWS THAT THE BORROWER MAKE ANY DEDUCTION OR
WITHHOLDING FOR TAXES FROM AMOUNTS PAYABLE TO SUCH FOREIGN LENDER.


 

(II)                                  EACH FOREIGN LENDER, TO THE EXTENT IT DOES
NOT ACT OR CEASES TO ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY
SUMS PAID OR PAYABLE TO SUCH LENDER UNDER ANY OF THE LOAN DOCUMENTS (FOR
EXAMPLE, IN THE CASE OF A TYPICAL PARTICIPATION BY SUCH LENDER), SHALL DELIVER
TO THE ADMINISTRATIVE AGENT ON THE DATE WHEN SUCH FOREIGN LENDER CEASES TO ACT
FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUCH SUMS PAID OR
PAYABLE, AND AT SUCH OTHER TIMES AS MAY BE NECESSARY IN THE DETERMINATION OF THE
ADMINISTRATIVE AGENT (IN THE REASONABLE EXERCISE OF ITS DISCRETION), (A) TWO
DULY SIGNED COMPLETED COPIES OF THE FORMS OR STATEMENTS REQUIRED TO BE PROVIDED
BY SUCH LENDER AS SET FORTH ABOVE, TO ESTABLISH THE PORTION OF ANY SUCH SUMS
PAID OR PAYABLE WITH RESPECT TO WHICH SUCH LENDER ACTS FOR ITS OWN ACCOUNT THAT
IS NOT SUBJECT TO U.S. WITHHOLDING TAX, AND (B) TWO DULY SIGNED COMPLETED COPIES
OF IRS FORM W-8IMY (OR ANY SUCCESSOR THERETO), TOGETHER WITH ANY INFORMATION
SUCH LENDER CHOOSES TO TRANSMIT WITH SUCH FORM, AND ANY OTHER CERTIFICATE OR
STATEMENT OF EXEMPTION REQUIRED UNDER THE CODE, TO ESTABLISH THAT SUCH LENDER IS
NOT ACTING FOR ITS OWN ACCOUNT WITH RESPECT TO A PORTION OF ANY SUCH SUMS
PAYABLE TO SUCH LENDER.

 

(III)                               THE BORROWER SHALL NOT BE REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY FOREIGN LENDER UNDER SECTION 3.01 (A) WITH RESPECT
TO ANY TAXES REQUIRED TO BE DEDUCTED OR WITHHELD ON THE BASIS OF THE
INFORMATION, CERTIFICATES OR STATEMENTS OF EXEMPTION SUCH LENDER TRANSMITS WITH
AN IRS FORM W-8IMY PURSUANT TO THIS SECTION 10.16(A) OR (B) IF SUCH LENDER SHALL
HAVE FAILED TO SATISFY THE FOREGOING PROVISIONS OF THIS SECTION 10.16(A);
PROVIDED THAT IF SUCH LENDER SHALL HAVE SATISFIED THE REQUIREMENT OF THIS
SECTION 10.16(A) ON THE DATE SUCH LENDER BECAME A LENDER OR CEASED TO ACT FOR
ITS OWN ACCOUNT WITH RESPECT TO ANY PAYMENT UNDER ANY OF THE LOAN DOCUMENTS,
NOTHING IN THIS SECTION 10.16(A) SHALL RELIEVE THE BORROWER OF ITS OBLIGATION TO
PAY ANY AMOUNTS PURSUANT TO SECTION 3.01 IN THE EVENT THAT, AS A RESULT OF ANY
CHANGE IN ANY APPLICABLE LAW, TREATY OR GOVERNMENTAL RULE, REGULATION OR ORDER,
OR ANY CHANGE IN THE INTERPRETATION, ADMINISTRATION OR APPLICATION THEREOF, SUCH
LENDER IS NO LONGER PROPERLY ENTITLED TO DELIVER FORMS, CERTIFICATES OR OTHER
EVIDENCE AT A SUBSEQUENT DATE ESTABLISHING THE FACT THAT SUCH LENDER OR OTHER
PERSON FOR THE ACCOUNT OF WHICH SUCH LENDER RECEIVES ANY SUMS PAYABLE UNDER ANY
OF THE LOAN DOCUMENTS IS NOT SUBJECT TO WITHHOLDING OR IS SUBJECT TO WITHHOLDING
AT A REDUCED RATE.

 

(IV)                              THE ADMINISTRATIVE AGENT MAY, WITHOUT
REDUCTION, WITHHOLD ANY TAXES REQUIRED TO BE DEDUCTED AND WITHHELD FROM ANY
PAYMENT UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO WHICH THE BORROWER IS
NOT REQUIRED TO PAY ADDITIONAL AMOUNTS UNDER THIS SECTION 10.16(A).

 


(B)                                 UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, EACH LENDER THAT IS A “UNITED STATES PERSON” WITHIN THE MEANING OF
SECTION 7701(A)(30) OF THE CODE SHALL DELIVER TO THE ADMINISTRATIVE AGENT TWO
DULY SIGNED COMPLETED COPIES OF IRS FORM W-9.  IF SUCH LENDER FAILS TO DELIVER
SUCH FORMS, THEN THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY INTEREST PAYMENT
TO

 

83

--------------------------------------------------------------------------------


 


SUCH LENDER AN AMOUNT EQUIVALENT TO THE APPLICABLE BACK-UP WITHHOLDING TAX
IMPOSED BY THE CODE, WITHOUT REDUCTION.

 


(C)                                  IF ANY GOVERNMENTAL AUTHORITY ASSERTS THAT
THE ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD OR BACKUP WITHHOLD, AS THE
CASE MAY BE, ANY TAX OR OTHER AMOUNT FROM PAYMENTS MADE TO OR FOR THE ACCOUNT OF
ANY LENDER, SUCH LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT THEREFOR,
INCLUDING ALL PENALTIES AND INTEREST, ANY TAXES IMPOSED BY ANY JURISDICTION ON
THE AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THIS SECTION, AND COSTS
AND EXPENSES (INCLUDING ATTORNEY COSTS) OF THE ADMINISTRATIVE AGENT.  THE
OBLIGATION OF THE LENDERS UNDER THIS SECTION SHALL SURVIVE THE TERMINATION OF
THE AGGREGATE COMMITMENTS, REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER AND THE
RESIGNATION OF THE ADMINISTRATIVE AGENT.


 

10.17                 Replacement of Lenders.  Under any circumstances set forth
herein providing that the Borrower shall have the right to replace a Lender as a
party to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Commitment (with the assignment fee to be paid by the Borrower in such instance)
pursuant to Section 10.08(b) to one or more other Lenders or Eligible Assignees
procured by the Borrower; provided, however, that if the Borrower elects to
exercise such right with respect to any Lender pursuant to Section 3.06(b), it
shall be obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04.  The Borrower shall (x) pay in
full all principal, interest, fees and other amounts owing to such Lender
through the date of replacement (including any amounts payable pursuant to
Section 3.05), (y) provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuer as it may reasonably require with
respect to any continuing obligation to fund participation interests in any L/C
Obligations then outstanding, and (z) release such Lender from its obligations
under the Loan Documents.  Any Lender being replaced shall execute and deliver
an Assignment and Assumption with respect to such Lender’s Commitment and
outstanding Loans and participations in L/C Obligations.

 

10.18                 Governing Law.

 


(A)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.


 


(B)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF TEXAS SITTING IN DALLAS OR OF THE UNITED STATES FOR THE NORTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED

 

84

--------------------------------------------------------------------------------


 


ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY
LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.


 

CHAPTER 346 OF THE TEXAS FINANCE CODE (THE “TEXAS FINANCE CODE”) AS AMENDED
(WHICH REGULATES CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY
ACCOUNTS) DOES NOT APPLY TO THIS AGREEMENT OR TO THE NOTES.

 

10.19                 Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

10.20                 Waiver of Consequential Damages, Etc.  TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY
WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SECTION 10.05 SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

10.21                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,

 

85

--------------------------------------------------------------------------------


 

OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

10.22                 Restatement.  This Agreement restates and amends the
Existing Credit Agreement in its entirety, and all of the terms and provisions
hereof shall supersede the terms and provisions thereof.

 

10.23                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

WESTERN GAS RESOURCES, INC.

 

 

 

 

 

By:

/s/ William J. Krysiak

 

 

 

William J. Krysiak

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Joseph F. Scott

 

 

Name:

Joseph F. Scott

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Joseph F. Scott

 

 

Name:

Joseph F. Scott

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ J. Onischuk

 

 

Name:

J. Onischuk

 

 

Title:

 Director

 

 

 

 

 

 

 

 

By:

/s/ Greg Smothers

 

 

Name:

Greg Smothers

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert C. Mertensotto

 

 

Name:

Robert C. Mertensotto

 

 

Title:

 Managing Director

 

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc, as a
Lender

 

 

 

 

 

 

 

By:

/s/ Keith Johnson

 

 

Name:

Keith Johnson

 

 

Title:

 Managing Director

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Allison Newman

 

 

Name:

Allison Newman

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Duc Duong

 

 

Name:

Duc Duong

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name:

Darrell Holley

 

 

Title:

 Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Casey Lowary

 

 

Name:

Casey Lowary

 

 

Title:

 Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Kimberly Coll

 

 

Name:

Kimberly Coll

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Peter L. Sefzik

 

 

Name:

Peter L. Sefzik

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Murray E. Brasseux

 

 

Name:

Murray E. Brasseux

 

 

Title:

 Executive Vice President

 

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

 

 

By:

/s/ Justin M. Alexander

 

 

Name:

Justin M. Alexander

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Linda M. Stephens

 

 

Name:

Linda M. Stephens

 

 

Title:

 Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NY BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Duncan Robertson

 

 

Name:

Duncan Robertson

 

 

Title:

 Executive Director

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey S. Davidson

 

 

Name:

Jeffrey S. Davidson

 

 

Title:

 Associate Director

 

 

--------------------------------------------------------------------------------